[arguaranteepledgeands001.jpg]
Execution Version AMENDED AND RESTATED GUARANTEE, PLEDGE AND SECURITY AGREEMENT
dated as of December 21, 2018 among CAPITAL SOUTHWEST CORPORATION, as Borrower,
the SUBSIDIARY GUARANTORS party hereto, ING CAPITAL LLC, as Revolving
Administrative Agent for the Revolving Lenders, each FINANCING AGENT and
DESIGNATED INDEBTEDNESS HOLDER party hereto and ING CAPITAL LLC, as Collateral
Agent 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands002.jpg]
TABLE OF CONTENTS Page Section 1. Definitions, Etc.
...........................................................................................
2 1.01 Certain Uniform Commercial Code Terms
................................................. 2 1.02 Additional Definitions
.................................................................................
2 1.03 Terms Generally
........................................................................................
21 Section 2. Representations and Warranties
................................................................ 21 2.01
Organization
..............................................................................................
21 2.02 Authorization; Enforceability
.................................................................... 21 2.03
Governmental Approvals; No Conflicts
.................................................... 22 2.04 Title
............................................................................................................
22 2.05 Names, Etc.
................................................................................................
22 2.06 Changes in Circumstances
......................................................................... 22
2.07 Pledged Equity Interests
............................................................................ 23
2.08 Promissory Notes
.......................................................................................
23 2.09 Deposit Accounts and Securities Accounts
............................................... 23 2.10 Commercial Tort Claims
........................................................................... 24
2.11 Intellectual Property and Licenses
............................................................. 24 Section 3.
Guarantee
...................................................................................................
25 3.01 The Guarantee
............................................................................................
25 3.02 Obligations Unconditional
......................................................................... 26
3.03 Reinstatement
............................................................................................
26 3.04 Subrogation
................................................................................................
27 3.05 Remedies
....................................................................................................
27 3.06 Continuing Guarantee
................................................................................
27 3.07 Instrument for the Payment of Money
....................................................... 27 3.08 Rights of
Contribution
...............................................................................
27 3.09 General Limitation on Guarantee Obligations
........................................... 28 3.10 Indemnity by Borrower
..............................................................................
29 3.11 Keepwell
....................................................................................................
29 Section 4. Collateral
....................................................................................................
29 Section 5. Certain Agreements Among Secured Parties
............................................ 31 5.01 Priorities; Additional
Collateral ................................................................. 31
5.02 Turnover of Collateral
...............................................................................
31 5.03 Cooperation of Secured Parties
................................................................. 32 5.04
Limitation upon Certain Independent Actions by Secured Parties ............ 32
5.05 No Challenges
............................................................................................
32 5.06 Rights of Secured Parties as to Secured Obligations
................................. 33 5.07 General Application
...................................................................................
33 Section 6. Designation of Designated Indebtedness; Recordkeeping, Etc.
................ 33 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands003.jpg]
6.01 Designation of Other Indebtedness
............................................................ 33 6.02
Recordkeeping
...........................................................................................
34 Section 7. Covenants of the Obligors
......................................................................... 34
7.01 Delivery and Other Perfection
................................................................... 34 7.02
Name; Jurisdiction of Organization, Etc.
.................................................. 36 7.03 Other Liens,
Financing Statements or Control .......................................... 37
7.04 Transfer of Collateral
.................................................................................
37 7.05 Additional Subsidiary Guarantors
............................................................. 37 7.06 Control
Agreements
...................................................................................
37 7.07 Revolving Credit Agreement
..................................................................... 38 7.08
Pledged Equity Interests
............................................................................ 38
7.09 Voting Rights, Dividends, Etc. in Respect of Pledged Interests
............... 39 7.10 Commercial Tort Claims
........................................................................... 41
7.11 Intellectual Property
...................................................................................
41 Section 8. Acceleration Notice; Remedies; Distribution of Collateral
....................... 43 8.01 Notice of Acceleration
...............................................................................
43 8.02 Preservation of Rights
................................................................................
43 8.03 Events of Default, Etc.
...............................................................................
43 8.04 Deficiency
..................................................................................................
44 8.05 Private Sale
................................................................................................
45 8.06 Application of Proceeds
............................................................................. 45
8.07 Attorney-in-Fact
........................................................................................
46 8.08 Intellectual Property
...................................................................................
46 Section 9. The Collateral Agent
..................................................................................
47 9.01 Appointment; Powers and Immunities
...................................................... 47 9.02 Information
Regarding Secured Parties .....................................................
48 9.03 Reliance by Collateral Agent
..................................................................... 48 9.04
Rights as a Secured Party
.......................................................................... 48
9.05 Indemnification
..........................................................................................
49 9.06 Non-Reliance on Collateral Agent and Other Secured Parties
.................. 49 9.07 Failure to Act
.............................................................................................
50 9.08 Resignation of Collateral Agent
................................................................ 50 9.09 Agents
and Attorneys-in-Fact
.................................................................... 51 Section
10. Miscellaneous
............................................................................................
51 10.01 Notices
...........................................................................................
51 10.02 No Waiver
......................................................................................
51 10.03 Amendments to Security Documents, Etc.
.................................... 51 10.04 Expenses; Indemnity; Damage Waiver
......................................... 53 10.05 Successors and Assigns
................................................................. 54 10.06
Counterparts; Integration; Effectiveness; Electronic Execution .... 54 10.07
Severability
....................................................................................
55 10.08 Governing Law; Submission to Jurisdiction
.................................. 55 10.09 WAIVER OF JURY TRIAL
......................................................... 56 522144.000028
21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands004.jpg]
10.10 Headings
........................................................................................
56 10.11 Termination
....................................................................................
56 10.12 Confidentiality
...............................................................................
57 10.13 Amendment and Restatement
........................................................ 57 EXHIBIT A – Form of
Notice of Designation EXHIBIT B – Form of Guarantee Assumption Agreement EXHIBIT
C – Form of Intellectual Property Security Agreement EXHIBIT D – Form of Pledge
Supplement 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands005.jpg]
AMENDED AND RESTATED GUARANTEE, PLEDGE AND SECURITY AGREEMENT, dated as of
December 21, 2018 (as amended, supplemented, or otherwise modified from time to
time, this “Agreement”), among CAPITAL SOUTHWEST CORPORATION, a corporation duly
organized and validly existing under the laws of the State of Texas (the
“Borrower”), CAPITAL SOUTHWEST EQUITY INVESTMENTS, INC., a corporation duly
organized and validly existing under the laws of the State of Delaware (“CSWE”),
CAPITAL SOUTHWEST MANAGEMENT CORPORATION, a corporation duly organized and
validly existing under the laws of the State of Nevada (“CSWM”), and each other
entity that becomes a “SUBSIDIARY GUARANTOR” after the date hereof pursuant to
Section 7.05 hereof (collectively with CSWE and CSWM, the “Subsidiary
Guarantors” and, together with the Borrower, the “Obligors”), ING CAPITAL LLC,
as administrative agent for the Revolving Lenders (as hereinafter defined) (in
such capacity, together with its successors in such capacity, the “Revolving
Administrative Agent”), each “Financing Agent” (as hereinafter defined) or
“Designated Indebtedness Holder” (as hereinafter defined) that becomes a party
hereto after the date hereof pursuant to Section 6.01 hereof and ING CAPITAL
LLC, as collateral agent for the Secured Parties hereinafter referred to (in
such capacity, together with its successors in such capacity, the “Collateral
Agent”). W I T N E S S E T H: WHEREAS, on August 30, 2016, certain of the
Obligors, the Revolving Administrative Agent and the Collateral Agent entered
into that certain Guarantee, Pledge and Security Agreement (the “Existing
Security Agreement”); WHEREAS, the Obligors and the Secured Parties desire to
amend and restate the Existing Security Agreement in certain respects and,
accordingly, hereby agree that this Agreement amends, restates, supersedes and
replaces the Existing Security Agreement without disrupting the validity,
priority, perfection, enforceability or continuity of the security interests in
and liens upon the Collateral (as hereinafter defined) as granted under the
Existing Security Agreement;; WHEREAS, to induce (i) the Revolving Lenders to
extend credit to the Borrower under the Revolving Credit Agreement and (ii) the
holders of such “Designated Indebtedness” to extend other credit to the
Borrower, the Borrower wishes to provide (a) for certain of its Subsidiaries to
guarantee the payment of the Guaranteed Obligations (as hereinafter defined) and
from time to time to become parties hereto, and (b) for the Borrower and the
Subsidiary Guarantors to continue to provide collateral security for the Secured
Obligations (as hereinafter defined); WHEREAS, the Revolving Administrative
Agent (on behalf of itself and the Revolving Lenders), any Financing Agent (on
behalf of itself and the holders of the “Designated Indebtedness” for which it
serves as agent or trustee) and each Designated Indebtedness Holder that becomes
a party hereto pursuant to Section 6.01 are or will be entering into this
Agreement for the purpose of setting forth their respective rights to the
Collateral (as hereinafter defined); and 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands006.jpg]
WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral, pursuant to the terms and conditions set forth
herein. NOW THEREFORE, the parties hereto agree that, effective as of the
Restatement Effective Date, the Existing Security Agreement is hereby amended
and restated in its entirety as follows: Section 1. Definitions, Etc. 1.01
Certain Uniform Commercial Code Terms. As used herein, the terms “Account”,
“Chattel Paper”, “Commodity Account”, “Commodity Contract”, “Deposit Account”,
“Document”, “Electronic Chattel Paper”, “Equipment”, “General Intangible”,
“Goods”, “Instrument”, “Inventory”, “Investment Property”, “Letter-of- Credit
Right”, “Money”, “Proceeds”, “Promissory Note”, “Supporting Obligations” and
“Tangible Chattel Paper” have the respective meanings set forth in Article 9 of
the NYUCC (as defined herein), and the terms “Certificated Security”, “Clearing
Corporation”, “Entitlement Holder”, “Financial Asset”, “Indorsement”,
“Securities Account”, “Security”, “Security Entitlement”, “Securities
Intermediary” and “Uncertificated Security” have the respective meanings set
forth in Article 8 of the NYUCC. 1.02 Additional Definitions. In addition, as
used herein: “Acceleration” means the Revolving Credit Agreement Obligations or
any other Secured Obligations of any Secured Party having been declared (or
become) due and payable in full in accordance with the applicable Debt Documents
following the occurrence of an “event of default” (as defined in the applicable
Debt Documents) or an analogous event by the Borrower and expiration of any
applicable grace period with respect thereto. “Acceleration Notice” has the
meaning assigned to such term in Section 8.01. “Affiliate” means, with respect
to a specified Person, another Person that directly, or indirectly through one
or more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified. Anything herein to the contrary notwithstanding, the
term “Affiliate” of an Obligor shall not include any Person that constitutes a
Portfolio Investment held by any Obligor in the ordinary course of business.
“Agent Members” means members of, or participants in, a depositary, including
the Depositary, Euroclear or Clearstream. “Agreement” has the meaning assigned
to such term in the preamble of this Agreement. 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands007.jpg]
“Bank Loans” means debt obligations (including term loans, revolving loans,
debtor-in-possession financings, the funded portion of revolving credit lines
and letter of credit facilities and other similar loans and investments
including interim loans, bridge loans and senior subordinated loans) that are
generally provided under a syndicated loan or credit facility or pursuant to any
loan agreement or other similar credit facility, whether or not syndicated.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as in effect from time to time, or any successor statute.
“Borrower” has the meaning assigned to such term in the preamble of this
Agreement. “Borrowing Base” has the meaning assigned to such term in Section
5.13 of the Revolving Credit Agreement. “Business Day” means any day that is not
a Saturday, Sunday or other day on which commercial banks in New York City are
authorized or required by law to remain closed. “Capital Lease Obligations” of
any Person means the obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases or finance leases on a balance
sheet of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP. “Class” means,
separately, each of the following: (a) the Revolving Lenders as a group and (b)
the Designated Indebtedness Holders holding a Series of Designated Indebtedness
as a group. “Clearing Corporation Security” means a security that is registered
in the name of, or Indorsed to, a Clearing Corporation or its nominee or is in
the possession of the Clearing Corporation in bearer form or Indorsed in blank
by an appropriate Person. “Clearstream” means Clearstream Banking, société
anonyme, a corporation organized under the laws of the Grand Duchy of
Luxembourg. “Clearstream Security” means a Security that (a) is a debt or equity
security and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred. “Code” means the Internal Revenue Code of 1986, as
amended from time to time. “Collateral” has the meaning assigned to such term in
Section 4. 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands008.jpg]
“Commercial Tort Claims” means all “commercial tort claims” (as defined in
Article 9 of the NYUCC) held by any Obligor, including all commercial tort
claims listed on Annex 2.10 hereto. “Commodity Exchange Act” shall mean the
Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended from time to time, and
any successor statute. “Control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement. “Copyright Licenses” means any and all agreements
providing for the granting of any right in or to Copyrights (whether such
Obligor is licensee or licensor thereunder) including each agreement referred to
in Annex 2.11 hereto. “Copyrights” shall mean all United States and foreign
copyrights (including community designs), including but not limited to
copyrights in software and databases, and all “Mask Works” (as defined under 17
U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered, and,
with respect to any and all of the foregoing: (i) all registrations and
applications therefor including the registrations and applications referred to
in Annex 2.11 hereto, (ii) all extensions and renewals thereof, (iii) all rights
corresponding thereto throughout the world, (iv) all rights to sue for past,
present and future infringements thereof, and (v) all proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages and proceeds of
suit. “Custodian” has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement. “Custody Agreement” has the meaning assigned to such
term in Section 1.01 of the Revolving Credit Agreement. “Debt Documents” means,
collectively, the Loan Documents, the Designated Indebtedness Documents, any
Hedging Agreement evidencing or relating to any Hedging Agreement Obligations,
and the Security Documents. “Default” means any event or condition which
constitutes an Event of Default or which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default or any comparable
event under any Designated Indebtedness Document or Hedging Agreement.
“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any Portfolio Investment of any Obligor or
other Collateral, that such Portfolio Investment or other Collateral is held,
registered or covered 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands009.jpg]
by a recorded UCC-1 financing statement as described below, in each case in a
manner reasonably satisfactory to the Collateral Agent: (a) subject to clause
(l) below, in the case of each Certificated Security (other than a Special
Equity Interest, U.S. Government Security, Clearing Corporation Security,
Euroclear Security or Clearstream Security), that such Certificated Security is
either (i) in the possession of the Collateral Agent and registered in the name
of the Collateral Agent (or its nominee) or Indorsed to the Collateral Agent or
in blank, or (ii) in the possession of the Custodian and registered in the name
of the Custodian (or its nominee) or Indorsed in blank and the Custodian has
either (A) agreed in documentation reasonably satisfactory to the Collateral
Agent to hold such Certificated Security as bailee on behalf of the Collateral
Agent or (B) credited the same to a Securities Account for which the Custodian
is the Securities Intermediary and has agreed in a control agreement in form and
substance reasonably satisfactory to the Collateral Agent that such Certificated
Security constitutes a Financial Asset and which control agreement provides that
the Collateral Agent has NYUCC Control over such Securities Account; (b) subject
to clause (l) below, in the case of each Instrument, that such Instrument is
either (i) in the possession of the Collateral Agent and Indorsed to the
Collateral Agent or in blank, or (ii) in the possession of the Custodian and the
Custodian has either (A) agreed in documentation reasonably satisfactory to the
Collateral Agent to hold such Instrument as a bailee on behalf of the Collateral
Agent or (B) credited the same to a Securities Account for which the Custodian
is the Securities Intermediary and has agreed in a control agreement in form and
substance reasonably satisfactory to the Collateral Agent that such Instrument
constitutes a Financial Asset and which control agreement provides that the
Collateral Agent has NYUCC Control over such Securities Account; (c) subject to
clause (l) below, in the case of each Uncertificated Security (other than a
Special Equity Interest, U.S. Government Security, Clearing Corporation
Security, Euroclear Security or Clearstream Security), that such Uncertificated
Security is either (i) registered on the books of the issuer thereof to the
Collateral Agent (or its nominee), or (ii) registered on the books of the issuer
thereof to the Custodian (or its nominee) under an arrangement where the
Custodian has credited the same to a Securities Account for which the Custodian
is a Securities Intermediary and has agreed that such Uncertificated Security
constitutes a Financial Asset and that the Collateral Agent has NYUCC Control
over such Securities Account; (d) subject to clause (l) below, in the case of
each Uncertificated Security (other than a Special Equity Interest, U.S.
Government Security, Clearing Corporation Security, Euroclear Security or
Clearstream Security), that such Uncertificated Security is either (i)
registered on the books of the issuer thereof to the Collateral Agent (or its
nominee), or (ii) registered on the books of 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands010.jpg]
the issuer thereof to the Custodian (or its nominee) under an arrangement where
the Custodian has credited the same to a Securities Account for which the
Custodian is a Securities Intermediary and has agreed that such Uncertificated
Security constitutes a Financial Asset and such arrangement provides that the
Collateral Agent has NYUCC Control over such Securities Account; (e) in the case
of each Euroclear Security and Clearstream Security, that the actions described
in clause (d) above have been taken with respect to such Security as if such
Security were a Clearing Corporation Security and Euroclear and Clearstream were
Clearing Corporations; provided, that such additional actions shall have been
taken as shall be necessary under the law of Belgium (in the case of Euroclear)
and Luxembourg (in the case of Clearstream) to accord the Collateral Agent
rights substantially equivalent to NYUCC Control over such Security under the
NYUCC; (f) in the case of each U.S. Government Security, that such U.S.
Government Security is either (i) credited to a securities account of the
Collateral Agent at a Federal Reserve Bank, or (ii) credited to a Securities
Account of the Custodian at a Federal Reserve Bank and the Security Entitlement
of the Custodian in such Federal Reserve Bank Securities Account has been
credited by the Custodian to a Securities Account for which the Custodian is a
Securities Intermediary under an arrangement where the Custodian has agreed that
such U.S. Government Security constitutes a Financial Asset and such arrangement
provides that the Collateral Agent has NYUCC Control over such Securities
Account; (g) in the case of any Tangible Chattel Paper, that the original of
such Tangible Chattel Paper is either (i) in the possession of the Collateral
Agent in the United States or (ii) in the possession of the Document Custodian
in the United States under an arrangement where the Document Custodian has
agreed to hold such Tangible Chattel Paper as bailee on behalf of the Collateral
Agent, and in each case any agreements that constitute or evidence such Tangible
Chattel Paper is free of any marks or notations indicating that it is then
pledged, assigned or otherwise conveyed to any Person other than the Collateral
Agent; (h) subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor organized in
the United States, that such General Intangible falls within the collateral
description of a UCC-1 financing statement, naming the relevant Obligor as
debtor and the Collateral Agent as secured party and filed (x) in the
jurisdiction of organization of such Obligor, in the case of an Obligor that is
a “registered organization” (as defined in the NYUCC) or (y) in such other
filing office as may be required under the Uniform Commercial Code as in effect
in any applicable jurisdiction, in the case of any other Obligor; provided that
in the case of a participation in a debt obligation where such debt obligation
is evidenced by an Instrument, either (i) such Instrument is in the possession
of the applicable participating institution in the United States, and such
participating institution has agreed that it holds 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands011.jpg]
possession of such Instrument for the benefit of the Collateral Agent (or for
the benefit of the Custodian, and the Custodian has agreed that it holds the
interest in such Instrument as a bailee on behalf of the Collateral Agent as
provided in the Custody Agreement or otherwise) or (ii) such Instrument is in
the possession of the applicable participating institution outside of the United
States and such participating institution (and, if applicable, the obligor that
issued such Instrument) has taken such actions as shall be necessary under the
law of the jurisdiction where such Instrument is physically located to accord
the Collateral Agent rights equivalent to NYUCC Control over such Instrument
under the NYUCC; (i) subject to clause (m) below, in the case of each General
Intangible (including any participation in a debt obligation) of an Obligor not
organized in the United States, that such Obligor shall have taken such action
as shall be necessary to accord the Collateral Agent rights substantially
equivalent to a perfected first-priority (subject to Liens permitted pursuant to
the Debt Documents) security interest in such General Intangible under the
NYUCC; (j) in the case of any Deposit Account or Securities Account that the
bank or Securities Intermediary at which such Deposit Account or Securities
Account, as applicable, is located has agreed that the Collateral Agent has
NYUCC Control over such Deposit Account or Securities Account, or that such
Deposit Account or Securities Account is in the name of the Custodian and the
Custodian has credited its rights in respect of such Deposit Account or
Securities Account (the “Underlying Accounts”) to a Securities Account for which
the Custodian is a Securities Intermediary under an arrangement where the
Custodian has agreed in a control agreement in form and substance reasonably
acceptable to the Collateral Agent that the rights of the Custodian in such
Underlying Accounts constitute a Financial Asset and that the Collateral Agent
has NYUCC Control over such Securities Account; (k) in the case of any money
(regardless of currency), that such money has been credited to a Deposit Account
over which the Collateral Agent has NYUCC Control as described in clause (j)
above; (l) in the case of any Certificated Security, Uncertificated Security,
Instrument or Special Equity Interest either physically located outside the
United States or issued by a Person organized outside of the United States, that
such additional actions shall have been taken as shall be necessary under
applicable law or as shall be reasonably requested by the Collateral Agent under
applicable law to accord the Collateral Agent rights substantially equivalent to
those accorded to a secured party under the NYUCC that has possession or control
of such Certificated Security, Uncertificated Security, Instrument or Special
Equity Interest, in each case, unless (x) the Borrower provides a written
request to the Collateral Agent promptly (but in no event more than one (1)
Business Day after issuance to any Obligor of any such Certificated Security,
Uncertificated Security, 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands012.jpg]
Instrument or Special Equity Interest) that such actions are not reasonable with
respect to such Certificated Security, Uncertificated Security, Instrument or
Special Equity Interest, together with an explanation thereof and (y) the
Collateral Agent, in its sole discretion, consents to such request; (m) in the
case of each Portfolio Investment of any Obligor consisting of a Bank Loan, in
addition to all other actions required to be taken hereunder, that all actions
shall have been taken as required by Section 5.08(c)(iv), (v) or (vi) of the
Revolving Credit Agreement; (n) subject to clause (l) above, in the case of a
Special Equity Interest constituting a Certificated Security, that the holder of
the first Lien on such Certificated Security has possession of such Certificated
Security in the United States (which has been registered in the name of such
holder (or its nominee) or Indorsed to such holder or in blank) and has agreed
to deliver the certificates evidencing such Certificated Security directly to
the Collateral Agent upon the discharge of such Lien and has acknowledged that
it holds such certificates for the Collateral Agent subject to such Lien (it
being understood that, upon receipt of any such Certificated Security, if so
requested by the Borrower the Collateral Agent shall deliver the same to the
Custodian to be held in accordance with the provisions of clause (a) above) and,
in the case of a Special Equity Interest constituting an Uncertificated
Security, that the holder of the first Lien on such Uncertificated Security has
been registered as the holder thereof on the books of the issuer thereof and
acknowledged that it holds such Uncertificated Security for the Collateral Agent
subject to such Lien; and (o) in the case of each Portfolio Investment of any
Obligor or other Collateral not of a type covered by the foregoing clauses (a)
through (n), that such Portfolio Investment or other Collateral has been
transferred to the Collateral Agent in accordance with applicable law and
regulation. “Depositary” means The Depositary Trust Company, its nominees and
their respective successors. “Designated Indebtedness” means any Indebtedness
that has been designated by the Borrower at the time of the incurrence thereof
as “Designated Indebtedness” for purposes of this Agreement in accordance with
the requirements of Section 6.01. “Designated Indebtedness Documents” means, in
respect of any Designated Indebtedness, all agreements, documents or instruments
pursuant to which such Designated Indebtedness shall be incurred or otherwise
governing the terms or conditions thereof. “Designated Indebtedness Holders”
means, in respect of any Designated Indebtedness, the Persons from time to time
holding such Designated Indebtedness. 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands013.jpg]
“Designated Indebtedness Obligations” means, collectively, in respect of any
Designated Indebtedness, all obligations of the Borrower to any Designated
Indebtedness Holder or Financing Agent under the Designated Indebtedness
Documents relating to such Designated Indebtedness, including in each case in
respect of the principal of and interest on loans made, letters of credit issued
and any notes or other instruments issued thereunder, all reimbursement
obligations, fees, indemnification payments and other amounts whatsoever,
whether direct or indirect, absolute or contingent, now or hereafter from time
to time owing to any Designated Indebtedness Holder or any Financing Agent or
any of them under such Designated Indebtedness Documents, and including all
interest and expenses accrued or incurred subsequent to the commencement of any
bankruptcy or insolvency proceeding with respect to the Borrower, whether or not
such interest or expenses are allowed as a claim in such proceeding; provided
that Designated Indebtedness Obligations shall not include any Excluded Swap
Obligation. The designation of any Designated Indebtedness as being secured by
this Agreement in accordance with the first paragraph under this definition of
“Designated Indebtedness Obligations” shall not create in favor of any
Designated Indebtedness Holder or any Affiliate thereof that is a party thereto
(i) any rights in connection with the management or release of any Collateral or
of the obligations of any Subsidiary Guarantor under this Agreement or (ii) any
rights to consent to any amendment, waiver, or other matter under this Agreement
or any other Loan Document. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, as applicable, no provider or holder of
any Designated Indebtedness Obligations (other than in its capacity as Revolving
Administrative Agent, Collateral Agent or Revolving Lender to the extent
applicable) has any individual right to enforce this Agreement or bring any
remedies with respect to any Lien on Collateral granted pursuant to the Loan
Documents. By accepting the benefits of this Agreement, such party shall be
deemed to have appointed the Collateral Agent as its agent and agreed to be
bound by this Agreement as a Secured Party, subject to the limitations set forth
in the preceding sentence. “Disqualified Equity Interests” means Equity
Interests of the Borrower that after issuance are subject to any agreement
between the holder of such Equity Interests and the Borrower whereby the
Borrower is required to purchase, redeem, retire, acquire, cancel or terminate
such Equity Interests, other than (x) as a result of a change of control, or (y)
in connection with any purchase, redemption, retirement, acquisition,
cancellation or termination with, or in exchange for, shares of Equity Interests
that are not Disqualified Equity Interests. “Document Custodian” has the meaning
assigned to such term in Section 1.01 of the Revolving Credit Agreement.
“Document Custody Agreement” has the meaning assigned to such term in Section
1.01 of the Revolving Credit Agreement. “Effective Date” has the meaning
assigned to such term in Section 1.01 of the Revolving Credit Agreement.
522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands014.jpg]
“Eligible Liens” means those Liens on the Collateral included in the Borrowing
Base permitted by each Debt Document (for the avoidance of doubt in the event of
any conflict or difference among the Debt Documents, the most restrictive
provisions that are in effect (after taking into account any modification,
supplement, amendment or waiver to such provisions) shall apply against the
Obligors hereunder). “Equity Interests” means shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest. As used in this Agreement, “Equity
Interests” shall not include convertible debt unless and until such debt has
been converted to capital stock. “Euroclear” means Euroclear Bank, S.A., as
operator of the Euroclear system. “Euroclear Security” means a Security that (a)
is a debt or equity Security and (b) is capable of being transferred to an Agent
Member’s account at Euroclear, whether or not such transfer has occurred. “Event
of Default” means any Event of Default under and as defined in the Revolving
Credit Agreement and any event or condition that enables or permits (after
giving effect to any applicable grace or cure periods) the holder or holders of
any Designated Indebtedness Obligations or Hedging Agreement Obligations or any
trustee or agent on its or their behalf to cause any Designated Indebtedness
Obligations or Hedging Agreement Obligations to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity. “Excluded Assets” means, individually and collectively, (i) any
Excluded Equity Interest, (ii) any payroll accounts so long as such payroll
account is coded as such, withholding tax accounts, pension fund accounts and
401(k) accounts, (iii) any “Agency Account” pursuant to Section 5.08(c)(v) of
the Revolving Credit Agreement, (iv) any “intent-to-use” applications for
trademarks or service marks filed in the United States Patent and Trademark
Office pursuant to 15 U.S.C. § 1051 Section (b)(1) unless and until evidence of
use of the mark in interstate commerce is submitted to and accepted by the
United States Patent and Trademark Office pursuant to 15 U.S.C. §1051 Section
(c) or Section (d), at which point such trademark or service mark application
shall be considered automatically included in the Collateral, (v) any Equity
Interest in a Portfolio Investment that is issued as an “equity kicker” to
holders of subordinated debt and such Equity Interest is pledged to secure
senior debt of such Portfolio Investment to the extent required thereby, and
(vi) any assets with respect to which applicable law prohibits the creation or
perfection of such security interests therein (other than to the extent that any
such prohibition is rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409
of the Uniform Commercial Code as in effect in the relevant jurisdiction (or any
successor provision) or any other applicable law or principles of equity;
provided, however, that such security interest shall attach immediately at such
time as such law is not effective or 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands015.jpg]
applicable, and, to the extent severable, shall attach immediately to any
portion of the Collateral that does not result in such consequences). “Excluded
Equity Interest” means any Equity Interest issued by any SBIC Subsidiary;
provided, that if any such SBIC Subsidiary shall at any time cease to be an SBIC
Subsidiary pursuant to the definition thereof in Section 1.01 of the Revolving
Credit Agreement, the Equity Interests issued by such Person shall no longer
constitute Excluded Equity Interests and shall become part of the Collateral
hereunder. “Excluded Swap Obligation” means, with respect to any Subsidiary
Guarantor, any Swap Obligation if, and to the extent that, all or a portion of
the Guarantee of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Subsidiary Guarantor or
the grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal. “Financial Officer” means the chief executive
officer, president, chief operating officer, chief financial officer, treasurer,
controller or chief compliance officer of the Borrower, in each case, whom has
been authorized by the Board of Directors of the Borrower to execute the
applicable document or certificate. “Financing Agent” means, in respect of any
Designated Indebtedness, any trustee, representative or agent for the holders of
such Designated Indebtedness. “GAAP” means generally accepted accounting
principles in the United States. “Governmental Authority” means the government
of the United States, or of any other nation, or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national body exercising
such powers or functions, such as the European Union or the European Central
Bank). “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands016.jpg]
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or customary indemnification agreements entered into
in the ordinary course of business in connection with obligations that do not
constitute Indebtedness. The amount of any Guarantee at any time shall be deemed
to be an amount equal to the maximum stated or determinable amount of the
primary obligation in respect of which such Guarantee is incurred, unless the
terms of such Guarantee expressly provide that the maximum amount for which such
Person may be liable thereunder is a lesser amount (in which case the amount of
such Guarantee shall be deemed to be an amount equal to such lesser amount).
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B between the Collateral Agent and an
entity that, pursuant to Section 7.05, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall reasonably
request, consistent with the requirements of Section 7.05, or to which the
Collateral Agent shall otherwise consent in its sole discretion). “Guaranteed
Obligations” means, collectively, the Revolving Credit Agreement Obligations,
the Designated Indebtedness Obligations and the Hedging Agreement Obligations;
provided that “Guaranteed Obligations” shall exclude any Excluded Swap
Obligation. “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange protection agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement entered into in the ordinary course of business and not for
speculative purposes. For the avoidance of doubt, in no event shall a Hedging
Agreement include a total return swap. “Hedging Agreement Obligations” means,
collectively, all obligations of any Obligor to any Revolving Lender (or any
Affiliate thereof) under any Hedging Agreement that is an interest rate
protection agreement or other interest rate hedging arrangement and has been
designated by the Borrower by notice to the Collateral Agent as being secured by
this Agreement, including in each case all fees, indemnification payments and
other amounts whatsoever, whether direct or indirect, absolute or contingent,
now or hereafter from time to time owing to such Revolving Lender (or any
Affiliate thereof) under such Hedging Agreement, and including all interest and
expenses accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceeding with respect to such Obligor, whether or not such interest
or expenses are allowed as a claim in such proceeding; provided that Hedging
Agreement Obligations shall not include any Excluded Swap Obligation.
522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands017.jpg]
For purposes hereof, it is understood that any obligations of any Obligor to a
Person arising under a Hedging Agreement entered into at the time such Person
(or an Affiliate thereof) is a “Revolving Lender” party to the Revolving Credit
Agreement (as applicable) shall nevertheless continue to constitute Hedging
Agreement Obligations for purposes hereof, notwithstanding that such Person (or
its Affiliate) may have assigned all of its Loans and other interests in the
Revolving Credit Agreement and, therefore, at the time a claim is to be made in
respect of such obligations, such Person (or its Affiliate) is no longer a
“Revolving Lender” party to the Revolving Credit Agreement, provided that
neither such Person nor any such Affiliate shall be entitled to the benefits of
this Agreement (and such obligations shall not constitute Hedging Agreement
Obligations hereunder) unless, at or prior to the time it ceased to be a
Revolving Lender hereunder, it shall have notified the Collateral Agent in
writing of the existence of such agreement. Subject to and without limiting the
preceding sentence, any Affiliate of a Revolving Lender that is a party to a
Hedging Agreement shall be included in the term “Revolving Lender” for purposes
of this Agreement solely for purposes of the rights and obligations arising
hereunder in respect of such Hedging Agreement and the Hedging Agreement
Obligations thereunder. The designation of any Hedging Agreement as being
secured by this Agreement in accordance with the first paragraph under this
definition of “Hedging Agreement Obligations” shall not create in favor of any
Revolving Lender or any Affiliate thereof that is a party thereto (i) any rights
in connection with the management or release of any Collateral or of the
obligations of any Subsidiary Guarantor under this Agreement or (ii) any rights
to consent to any amendment, waiver, or other matter under this Agreement or any
other Loan Document. Notwithstanding anything to the contrary in this Agreement
or any other Loan Document, as applicable, no provider or holder of any Hedging
Agreement Obligations (other than in its capacity as Revolving Administrative
Agent, Collateral Agent or Revolving Lender to the extent applicable) has any
individual right to enforce this Agreement or bring any remedies with respect to
any Lien on Collateral granted pursuant to the Loan Documents. By accepting the
benefits of this Agreement, such party shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by this Agreement as a
Secured Party, subject to the limitations set forth in the preceding sentence.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits, loans or advances of
any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar debt instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (other than trade accounts
payable and accrued expenses in the ordinary course of business not past due for
more than 90 days after the date on which such trade account payable was due),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands018.jpg]
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) the
net amount such Person would be obligated for under any Hedging Agreement if
such Hedging Agreement was terminated at the time of determination, (j) all
obligations, contingent or otherwise, with respect to Disqualified Equity
Interests, and (k) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor (or such Person is not otherwise liable for such
Indebtedness). Notwithstanding the foregoing, “Indebtedness” shall not include
(x) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase price of an asset or Investment to satisfy
unperformed obligations of the seller of such asset or Investment or (y) a
commitment arising in the ordinary course of business to make a future Portfolio
Investment or fund the delayed draw or unfunded portion of any Portfolio
Investment or (z) indebtedness of the Borrower on account of the sale by the
Borrower of the first out tranche of any First Lien Bank Loan (as defined in the
Revolving Credit Agreement) that arises solely as an accounting matter under ASC
860, provided that such indebtedness (i) is non-recourse to the Borrower and its
Subsidiaries and (ii) would not represent a claim against the Borrower or any of
its Subsidiaries in a bankruptcy, insolvency or liquidation proceeding of the
Borrower or its Subsidiaries, in each case in excess of the amount sold or
purportedly sold. “Indorsed” means, with respect to any Certificated Security,
that such Certificated Security has been assigned or transferred to the
applicable transferee pursuant to an effective Indorsement. “ING” means ING
Capital LLC. “Insolvency Law” means, as applicable, (a) the Bankruptcy Code and
(b) any other federal, state, provincial or foreign law for the relief of
debtors or affecting creditors’ rights generally. “Insolvency Proceeding” means:
(a) any voluntary case or proceeding under any Insolvency Law with respect to
any Obligor, (b) any other voluntary proceeding or involuntary or bankruptcy
case or proceeding, or any interim receivership, liquidation or other similar
case or proceeding with respect to any Obligor or with respect to a material
portion of its assets, (c) any liquidation, dissolution, or winding up of any
Obligor whether voluntary or involuntary and whether or not involving any
Insolvency Law or (d) any assignment for the benefit of any creditors or any
other marshaling of assets or liabilities of any Obligor. “Intellectual
Property” means, collectively, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks, the Trademark Licenses, the Trade
Secrets, and the Trade Secret Licenses. 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands019.jpg]
“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Hedging Agreements.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and, in the case of Portfolio Investments that are equity
securities, excluding customary drag-along, tag-along, right of first refusal
and other similar rights in favor of other equity holders of the same issuer).
“Loan Documents” has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement. “Loans” means the loans made by the Revolving
Lenders to the Borrower pursuant to the Revolving Credit Agreement. “Notice of
Designation” has the meaning assigned to such term in Section 6.01. “NYUCC”
means the Uniform Commercial Code as in effect from time to time in the State of
New York. “NYUCC Control” means “control” as defined in Section 9-104, 9-105, 9-
106 or 9-107 of the NYUCC. “Obligors” has the meaning assigned to such term in
the preamble of this Agreement. “Patent Licenses” means all agreements providing
for the granting of any right in or to Patents (whether such Obligor is licensee
or licensor thereunder) including each agreement referred to in Annex 2.11
hereto. “Patents” means all United States and foreign patents and certificates
of invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Annex 2.11 hereto, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the 522144.000028
21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands020.jpg]
world, (iv) all inventions and improvements described therein, (v) all rights to
sue for past, present and future infringements thereof, and (vi) all proceeds of
the foregoing, including licenses, royalties, income, payments, claims, damages,
and proceeds of suit. “Permitted Liens” means those Liens on the Collateral
(other than Collateral included in the Borrowing Base) permitted by each Debt
Document (for the avoidance of doubt in the event of any conflict or difference
among the Debt Documents, the most restrictive provisions that are in effect
(after taking into account any modification, supplement, amendment or waiver of
such provisions) shall apply against the Obligors hereunder). “Person” means any
natural person, corporation, limited liability company, trust, joint venture,
association, company, partnership, Governmental Authority or other entity.
“Pledge Supplement” means a supplement to this Agreement substantially in the
form of Exhibit D. “Pledged Debt” means all indebtedness owed to any Obligor
(other than Portfolio Investments (unless issued by a Subsidiary)), the
instruments (if any) evidencing such indebtedness (including the instruments
described on Annex 2.08 hereto) and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness.
“Pledged Equity Interests” means all Equity Interests (other than Excluded
Equity Interests) owned by any Obligor issued by any Subsidiary of such Obligor
(including the Equity Interests described on Annex 2.07 hereto) and the
certificates, if any, representing such Equity Interests and any interest of
such Obligor in the entries on the books of the issuer of such Equity Interests
or on the books of any Securities Intermediary pertaining to such Equity
Interests, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Equity Interests. “Pledged Interests” means all Pledged Debt
and Pledged Equity Interests. “Portfolio Investment” means any Investment held
by the Borrower and its Subsidiaries in their asset portfolio and included on
the schedule of investments on the financial statements of the Borrower
delivered pursuant to Section 5.01(a) or (b) of the Revolving Credit Agreement
(or, for any Investment made during a given quarter and before a schedule of
investments is required to be delivered pursuant to Section 5.01(a) or (b) of
the Revolving Credit Agreement, as applicable, with respect to such quarter, any
Investment which is intended to be included on the schedule of investments when
such Investment is made shall be included until such time as a schedule of
investments is delivered pursuant to Section 5.01(a) or (b) of the Revolving
Credit Agreement, as applicable, with respect to such quarter, and then such
Investment shall continue to be 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands021.jpg]
included only to the extent such Investment is included on the schedule of
investments delivered pursuant to Section 5.01(a) or (b) of the Revolving Credit
Agreement, as applicable) (and, for the avoidance of doubt, shall not include
any Subsidiary of the Borrower). “Qualified ECP Guarantor” means, in respect of
any Swap Obligation, each Subsidiary Guarantor that has total assets exceeding
$10,000,000 at the time the relevant Guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates. “Required Designated
Indebtedness Holders” means, with respect to each issuance of Designated
Indebtedness (if any, or so long as, such Designated Indebtedness is outstanding
(other than unasserted contingent indemnification obligations)) by the Borrower
(each such issuance, a “Series”), the meaning given to the term “Required
Holders” or “Required Lenders” in the Debt Documents with respect to such
Designated Indebtedness. “Required Revolving Lenders” has the meaning given to
the term “Required Lenders” in the Revolving Credit Agreement (so long as the
obligations under the Revolving Credit Agreement are outstanding (other than
unasserted contingent indemnification obligations)). “Required Secured Parties”
means, (a) so long as no Trigger Event has occurred and is continuing, “Required
Lenders” under and as defined in the Revolving Credit Agreement or (b) if a
Trigger Event shall have occurred and be continuing, Secured Parties holding
more than 50% of the aggregate outstanding amount of the sum of the Revolving
Credit Agreement Obligations and the Designated Indebtedness Obligations.
“Restatement Effective Date” means December 21, 2018 “Revolving Administrative
Agent” has the meaning assigned to such term in the preamble of this Agreement.
“Revolving Credit Agreement” means the Amended and Restated Senior Secured
Revolving Credit Agreement, dated as of the Restatement Effective Date, by and
among the Borrower, the Revolving Lenders from time to time, and the Revolving
Administrative Agent. 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands022.jpg]
“Revolving Credit Agreement Obligations” means, collectively, all obligations of
the Borrower and the Subsidiary Guarantors to the Revolving Lenders and the
Revolving Administrative Agent under the Revolving Credit Agreement and the
other Loan Documents, including in each case in respect of the principal of and
interest on the loans made thereunder, and all fees, indemnification payments
and other amounts whatsoever, whether direct or indirect, absolute or
contingent, now or hereafter from time to time owing to the Revolving
Administrative Agent or the Revolving Lenders or any of them under or in respect
of the Revolving Credit Agreement and the other Loan Documents, and including
all interest and expenses accrued or incurred subsequent to the commencement of
any bankruptcy or insolvency proceeding with respect to the Borrower, whether or
not such interest or expenses are allowed as a claim in such proceeding;
provided that Revolving Credit Agreement Obligations shall not include any
Excluded Swap Obligation. “Revolving Lender” means any “Lender” (as defined in
the Revolving Credit Agreement) that is from time to time party to the Revolving
Credit Agreement. “Revolving Loans” means the revolving loans made by the
Revolving Lenders to the Borrower pursuant to the Revolving Credit Agreement.
“SBIC Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an “SBIC Subsidiary” under the applicable Debt Documents and
pursuant to the procedures specified in such Debt Documents (with notice to the
Collateral Agent). “Secured Obligations” means, collectively, (a) in the case of
the Borrower, the Revolving Credit Agreement Obligations, the Designated
Indebtedness Obligations and the Hedging Agreement Obligations, (b) in the case
of the Subsidiary Guarantors, the obligations of the Subsidiary Guarantors in
respect of the Guaranteed Obligations pursuant to Section 3.01 and the Hedging
Agreement Obligations (if such Subsidiary Guarantor is a primary guarantor) and
(c) in the case of all Obligors, all present and future obligations of the
Obligors to the Secured Parties, or any of them, hereunder or under any other
Security Document, provided that Secured Obligations shall not include any
Excluded Swap Obligation. “Secured Party” means, collectively, the Revolving
Lenders (including those holding Hedging Agreement Obligations), the Revolving
Administrative Agent, each Designated Indebtedness Holder, each Financing Agent
and each Person that is not a Revolving Lender and is owed a Hedging Agreement
Obligation of the type described in, and subject to the conditions set forth in,
the second paragraph of the definition of “Hedging Agreement Obligations”, and
the Collateral Agent. “Security Documents” means, collectively, this Agreement,
the Custody Agreement, the Document Custody Agreement, the Control Agreement,
all Uniform Commercial Code financing statements filed with respect to the
security interests in the Collateral created pursuant hereto and all other
assignments, pledge agreements, security agreements, control agreements,
custodial agreements and other instruments executed 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands023.jpg]
and delivered at any time by any of the Obligors pursuant hereto or otherwise
providing or relating to any collateral security for any of the Secured
Obligations. “Series” has the meaning assigned to such term in the definition of
“Required Designated Indebtedness Holders”. “Special Equity Interest” means any
Equity Interest that is subject to a Lien in favor of creditors of the issuer or
the issuer’s Affiliates of such Equity Interest; provided that (a) such Lien was
created to secure Indebtedness owing by such issuer or the issuer’s Affiliates
to such creditors, (b) such Indebtedness was (i) in existence at the time the
Obligors acquired such Equity Interest, (ii) incurred or assumed by such issuer
substantially contemporaneously with such acquisition or (iii) already subject
to a Lien granted to such creditors and (c) unless such Equity Interest is not
intended to be included in the Collateral, the documentation creating or
governing such Lien does not prohibit the inclusion of such Equity Interest in
the Collateral. “Subsidiary” means, with respect to any Person (the “parent”) at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes a Portfolio Investment held by any Obligor in the ordinary
course of business and that is not, under GAAP, consolidated on the financial
statements of the Borrower and its Subsidiaries. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower. “Subsidiary Guarantors” has the
meaning assigned to such term in the preamble of this Agreement. “Swap
Obligation” means, with respect to any Subsidiary Guarantor, an obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Termination Date” means (a) with respect to the Revolving Lenders, the date on
which the conditions set forth in the definition of “Termination Date” in the
Revolving Credit Agreement are satisfied and (b) with respect to any Designated
Indebtedness Holders, the date on which the principal and accrued interest on
each such Designated Indebtedness and all fees and other amounts payable
thereunder shall have been paid in full (excluding, for the avoidance of doubt,
any amount in connection with any contingent, unasserted indemnification
obligations). 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands024.jpg]
“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether such Obligor is licensee or licensor
thereunder) including each agreement referred to in Annex 2.11 hereto.
“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, and all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Annex 2.11 hereto, (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and (v) all proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages, and proceeds of suit. “Trade Secret Licenses”
means any and all agreements providing for the granting of any right in or to
Trade Secrets (whether such Obligor is licensee or licensor thereunder)
including each agreement referred to in Annex 2.11 hereto. “Trade Secrets” means
all trade secrets and all other confidential or proprietary information and
know-how whether or not such Trade Secret has been reduced to a writing or other
tangible form, including all documents and things embodying, incorporating, or
referring in any way to such Trade Secret, including but not limited to: (i) the
right to sue for past, present and future misappropriation or other violation of
any Trade Secret, and (ii) all proceeds of the foregoing, including licenses,
royalties, income, payments, claims, damages, and proceeds of suit. “Trigger
Event” means any of the following events or conditions: (a) Acceleration of the
Secured Obligations representing 66-2/3% or more of the aggregate Secured
Obligations at the time outstanding; (b) an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Obligor or its debts, or of a
substantial part of its assets, under any Federal or state bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Obligor or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for a
period of sixty (60) or more days or an order or decree approving or ordering
any of the foregoing shall be entered; or (c) any Obligor shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal or state bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands025.jpg]
appropriate manner, any proceeding or petition described in clause (b) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Obligor or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate or
other action for the purpose of effecting any of the foregoing. “United States”
means the United States of America. “U.S. Government Securities” means
securities that are the direct obligations of, and obligations the timely
payment of principal and interest on which is fully guaranteed by, the United
States or any agency or instrumentality of the United States and the obligations
of which are backed by the full faith and credit of the United States and in the
form of conventional bills, bonds and notes. 1.03 Terms Generally. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or therein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on such successors and assigns set forth herein or therein), (c)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Sections, Exhibits and
Annexes shall be construed to refer to Sections of, and Exhibits and Annexes to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Capitalized terms used herein, unless otherwise defined herein,
shall have the meanings ascribed thereto in the Revolving Credit Agreement.
Section 2. Representations and Warranties. Each Obligor represents and warrants
to the Secured Parties that: 2.01 Organization. Such Obligor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization. 2.02 Authorization; Enforceability. The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, are within such Obligor’s corporate or other powers and have been
duly authorized by all 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands026.jpg]
necessary corporate or other action, including by all necessary shareholder,
manager and/or member action and action by the board of directors or other
governing body of such Obligor. This Agreement has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). 2.03 Governmental Approvals; No Conflicts. The execution,
delivery and performance of this Agreement, and the granting of the Liens
contemplated hereunder, (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except for (i) such as have been or will be obtained or made and are in full
force and effect and (ii) filings and recordings in respect of the Liens created
pursuant hereto, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of any Obligor or any order
of any Governmental Authority (including the Investment Company Act of 1940, as
amended from time to time, and the rules, regulations and orders issued by the
SEC thereunder), (c) will not violate or result in a default in any material
respect under any indenture, agreement or other instrument binding upon any
Obligor or any of its assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) except for the Liens created
pursuant hereto, will not result in the creation or imposition of any Lien on
any asset of any Obligor. 2.04 Title. Such Obligor is the sole beneficial owner
of the Collateral in which a security interest is purported to be granted by
such Obligor hereunder and no Lien exists upon such Collateral other than (a)
the security interest created or provided for herein, which security interest
constitutes a valid first and prior perfected Lien, subject to Eligible Liens on
the Collateral included in the Borrowing Base and subject to Permitted Liens on
all other Collateral (except that any such security interest in a Special Equity
Interest may be subject to a Lien in favor of a creditor of the issuer of such
Special Equity Interest as contemplated by the definition of such term in
Section 1.02) and (b) other Liens not prohibited by the provisions of any Debt
Document. 2.05 Names, Etc. The full and correct legal name, type of
organization, jurisdiction of organization, organizational ID number (if
applicable) and place of business (or, if more than one, chief executive office)
of each Obligor as of the Restatement Effective Date are correctly set forth in
Annex 2.05 (and of each additional Obligor as of the date of the Guarantee
Assumption Agreement referred to below are set forth in the supplement to Annex
2.05 in Appendix A to the Guarantee Assumption Agreement executed and delivered
by such Obligor pursuant to Section 7.05). 2.06 Changes in Circumstances. No
Obligor has (a) within the period of four months prior to the date hereof (or,
in the case of any Subsidiary Guarantor, within the period of four months prior
to the date it becomes a party hereto pursuant to a 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands027.jpg]
Guarantee Assumption Agreement), changed its location (as defined in Section
9-307 of the NYUCC), (b) as of the date hereof other than as set forth on Annex
2.06 (or, with respect to any Subsidiary Guarantor, as of the date it becomes a
party hereto pursuant to a Guarantee Assumption Agreement), changed its name or
(c) as of the date hereof (or, with respect to any Subsidiary Guarantor, as of
the date it becomes a party hereto pursuant to a Guarantee Assumption
Agreement), become a “new debtor” (as defined in Section 9-102(a)(56) of the
NYUCC) with respect to a currently effective security agreement previously
entered into by any other Person and binding upon such Obligor, in each case
except as notified in writing to the Collateral Agent prior to the date hereof
(or, in the case of any Subsidiary Guarantor, prior to the date it becomes a
party hereto pursuant to a Guarantee Assumption Agreement). 2.07 Pledged Equity
Interests. (i) Annex 2.07 sets forth a complete and correct list of all Pledged
Equity Interests owned by any Obligor on the Restatement Effective Date (or
owned by a Subsidiary Guarantor on the date it becomes a party hereto pursuant
to a Guarantee Assumption Agreement) and on the date hereof or thereof such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on Annex 2.07; (ii) on the date hereof or thereof, the Obligors listed
on Annex 2.07 are the record and beneficial owners of the Pledged Equity
Interests free of all Liens, rights or claims of other Persons and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests; and (iii) no consent of any Person including any other general
or limited partner, any other member of a limited liability company, any other
shareholder or any other trust beneficiary is necessary in connection with the
creation, perfection or first priority (subject to Eligible Liens on the
Collateral included in the Borrowing Base and subject to Permitted Liens on all
other Collateral) status of the security interest of the Collateral Agent in any
Pledged Equity Interests or the exercise by the Collateral Agent of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect thereof. 2.08 Promissory Notes. Annex 2.08 sets forth a complete and
correct list of all Promissory Notes (other than any previously Delivered to the
Custodian or held in a Securities Account referred to in Annex 2.09) held by any
Obligor on the Restatement Effective Date (or held by a Subsidiary Guarantor on
the date it becomes a party hereto pursuant to a Guarantee Assumption Agreement)
that are either included in the Borrowing Base or have an aggregate unpaid
principal amount in excess of $75,000. 2.09 Deposit Accounts and Securities
Accounts. Annex 2.09 sets forth a complete and correct list of all Deposit
Accounts, Securities Accounts and Commodity Accounts of the Obligors on the
Restatement Effective Date (and of any Subsidiary Guarantor on the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement), except for
any Deposit Account specially and exclusively used for payroll, payroll taxes
and other employee wage and benefit payments. 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands028.jpg]
2.10 Commercial Tort Claims. Annex 2.10 sets forth a complete and correct list
of all Commercial Tort Claims of the Obligors on the Restatement Effective Date
(and of any Subsidiary Guarantor on the date it becomes a party hereto pursuant
to a Guarantee Assumption Agreement). 2.11 Intellectual Property and Licenses.
(a) Annex 2.11 sets forth a true and complete list on the date hereof (or on the
date a Subsidiary Guarantor becomes a party hereto pursuant to a Guarantee
Assumption Agreement) of (i) all United States, state and foreign registrations
of and applications for Patents, Trademarks, and Copyrights owned by each
Obligor and (ii) all Patent Licenses, Trademark Licenses, Trade Secret Licenses
and Copyright Licenses; (b) on the date hereof or thereof, each Obligor is the
sole and exclusive owner of the entire right, title, and interest in and to all
Intellectual Property listed on Annex 2.11, free and clear of all Liens, claims,
encumbrances and licenses, except for Permitted Liens and the licenses set forth
on Annex 2.11, and it owns or has the valid right to use all other Intellectual
Property used in or necessary to conduct its business; (c) as of the date hereof
or thereof, all Intellectual Property owned by the Obligors is subsisting and
has not been adjudged invalid or unenforceable, in whole or in part, and as of
the date hereof or thereof each Obligor has performed all acts and has paid all
renewal, maintenance, and other fees and taxes required to maintain each and
every registration and application of Copyrights, Patents and Trademarks in full
force and effect; (d) on the date hereof or thereof, all Intellectual Property
owned by or exclusively licensed to the Obligors is valid and enforceable; on
the date hereof or thereof, no holding, decision, or judgment has been rendered
against any Obligor in any action or proceeding before any court or
administrative authority challenging the validity of, any Obligor’s right to
register, or any Obligor’s rights to own or use, any Intellectual Property and
no such action or proceeding is pending or, to each Obligor’s knowledge,
threatened; (e) on the date hereof or thereof, all registrations and
applications for Copyrights, Patents and Trademarks owned by the Obligors are
standing in the name of an Obligor, and none of the Trademarks, Patents,
Copyrights or Trade Secrets owned by the Obligors has been licensed by any
Obligor to any Affiliate or third party, except as disclosed in Annex 2.11; (f)
as of the date hereof or thereof, each Obligor has been using appropriate
statutory notice of registration in connection with its use of registered
Trademarks, proper marking practices in connection with the use of Patents, and
appropriate notice of copyright in connection with the publication of
Copyrights, in each case if material to the business of such Obligor;
522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands029.jpg]
(g) as of the date hereof or thereof, each Obligor uses adequate standards of
quality in the manufacture, distribution, and sale of all products sold in the
provision of all services rendered under or in connection with all Trademarks
owned by or licensed to such Obligor and has taken all action reasonably
necessary to ensure that all licensees of such Trademarks use such adequate
standards of quality; (h) to the knowledge of each Obligor, as of the date
hereof or thereof, the conduct of each Obligor’s business does not infringe upon
or otherwise misappropriate or violate any trademark, patent, copyright, trade
secret or other intellectual property right owned or controlled by a third
party; and no claim has been made, in writing or, to such Obligor’s knowledge,
threatened, that the use of any Intellectual Property owned or used by any
Obligor (or any of its respective licensees) or the conduct of any Obligor’s
business infringes, misappropriates, or violates the asserted rights of any
third party; (i) to the best of each Obligor’s knowledge, as of the date hereof
or thereof, no third party is infringing upon or otherwise violating any rights
in any Intellectual Property owned or used by such Obligor, or any of its
respective licensees; (j) as of the date hereof or thereof, no settlement or
consents, covenants not to sue, nonassertion assurances, or releases have been
entered into by any Obligor or to which any Obligor is bound that adversely
affect any Obligor’s rights to own or use any Intellectual Property; and (k) as
of the date hereof or thereof, no Obligor has made a previous assignment, sale,
transfer or agreement constituting a present or future assignment, sale,
transfer or agreement of any Intellectual Property that has not been terminated
or released, and there is no effective financing statement or other document or
instrument now executed, or on file or recorded in any public office, granting a
security interest in or otherwise encumbering any part of the Intellectual
Property, other than in favor of the Collateral Agent. Section 3. Guarantee.
3.01 The Guarantee. The Subsidiary Guarantors hereby jointly and severally
guarantee to the Collateral Agent for the benefit of each of the Secured Parties
and their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations. The Subsidiary Guarantors hereby further jointly and severally
agree that if the Borrower shall fail to pay in full when due (whether at stated
or extended maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Subsidiary Guarantors will jointly and severally pay the same
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal. 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands030.jpg]
3.02 Obligations Unconditional. The obligations of the Subsidiary Guarantors
under Section 3.01 are irrevocable, absolute and unconditional, joint and
several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than the satisfaction in full of the Guaranteed
Obligations), it being the intent of this Section 3 that the obligations of the
Subsidiary Guarantors hereunder shall be absolute and unconditional under any
and all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Subsidiary Guarantors hereunder, which shall
remain absolute and unconditional as described above: (a) at any time or from
time to time, without notice to the Subsidiary Guarantors, the time for any
performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived; (b) any of the acts
mentioned in any of the provisions of this Agreement, the other Debt Documents
or any other agreement or instrument referred to herein or therein shall be done
or omitted; (c) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein shall be waived or any other guarantee of any of the Guaranteed
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with; or (d) any Lien or security interest granted
to, or in favor of, any Secured Party as security for any of the Guaranteed
Obligations shall fail to be perfected. The Subsidiary Guarantors hereby
expressly waive diligence, presentment, demand of payment, protest and all
notices whatsoever (except as expressly required by this Agreement or any other
Debt Document), and any requirement that any Secured Party exhaust any right,
power or remedy or proceed against the Borrower under this Agreement, the other
Debt Documents or any other agreement or instrument referred to herein or
therein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations. 3.03 Reinstatement. The obligations of
the Subsidiary Guarantors under this Section 3 shall be automatically reinstated
if and to the extent that for any reason any payment by or on behalf of the
Borrower in respect of the Guaranteed 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands031.jpg]
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Subsidiary Guarantors jointly and
severally agree that they will indemnify the Secured Parties on demand for all
reasonable and documented out-of-pocket costs and expenses (including reasonable
and documented fees and other charges of counsel (but excluding the allocated
costs of internal counsel)) incurred by the Secured Parties in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law. 3.04 Subrogation. The Subsidiary Guarantors hereby
jointly and severally agree that until the payment and satisfaction in full in
cash of all Guaranteed Obligations (other than unasserted contingent
indemnification obligations), and the expiration and termination of all
commitments to extend credit under all Debt Documents, they shall not exercise
any right or remedy arising by reason of any performance by them of their
guarantee in Section 3.01, whether by subrogation or otherwise, against the
Borrower or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations. 3.05 Remedies. The Subsidiary
Guarantors jointly and severally agree that, as between the Subsidiary
Guarantors and the Secured Parties, a Guaranteed Obligation may be declared to
be forthwith due and payable as provided in the respective Debt Document
therefor including, in the case of the Revolving Credit Agreement, the
provisions specifying the existence of an event of default (and shall be deemed
to have become automatically due and payable in the circumstances provided
therein including, in the case of the Revolving Credit Agreement, such
provisions) for purposes of Section 3.01 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower or any Subsidiary
Guarantors and that, in the event of such declaration (or such obligations being
deemed to have become automatically due and payable), such obligations (whether
or not due and payable by the Borrower) shall forthwith become due and payable
by the Subsidiary Guarantors for purposes of Section 3.01. 3.06 Continuing
Guarantee. The guarantee in this Section 3 is a continuing guarantee of payment
(and not of collection), and shall apply to all Guaranteed Obligations whenever
arising. 3.07 Instrument for the Payment of Money. Each Subsidiary Guarantor
hereby acknowledges that the guarantee in this Section 3 constitutes an
instrument for the payment of money, and consents and agrees that any Secured
Party, at its sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring motion action under New York CPLR Section 3213. 3.08 Rights of
Contribution. The Obligors hereby agree, as between themselves, that if any
Subsidiary Guarantor shall become an Excess Funding Guarantor 522144.000028
21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands032.jpg]
(as defined below) by reason of the payment by such Subsidiary Guarantor of any
Guaranteed Obligations, then each other Subsidiary Guarantor shall, on demand of
such Excess Funding Guarantor (but subject to the next sentence), pay to such
Excess Funding Guarantor an amount equal to such Subsidiary Guarantor’s Pro Rata
Share (as defined below and determined, for this purpose, without reference to
the properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed Obligations. The
payment obligation of a Subsidiary Guarantor to any Excess Funding Guarantor
under this Section 3.08 shall be subordinate and subject in right of payment to
the prior payment in full of the obligations of such Subsidiary Guarantor under
the other provisions of this Section 3 and such Excess Funding Guarantor shall
not exercise any right or remedy with respect to such excess until payment and
satisfaction in full of all of such obligations. For purposes of this Section
3.08, (i) “Excess Funding Guarantor” means, in respect of any Guaranteed
Obligations, a Subsidiary Guarantor that has paid an amount in excess of its Pro
Rata Share of such Guaranteed Obligations, (ii) “Excess Payment” means, in
respect of any Guaranteed Obligations, the amount paid by an Excess Funding
Guarantor in excess of its Pro Rata Share of such Guaranteed Obligations and
(iii) “Pro Rata Share” means, for any Subsidiary Guarantor, the ratio (expressed
as a percentage) of (x) the amount by which the aggregate fair saleable value of
all properties of such Subsidiary Guarantor (excluding any shares of stock or
other equity interest of any other Subsidiary Guarantor) exceeds the amount of
all the debts and liabilities of such Subsidiary Guarantor (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of such Subsidiary Guarantor hereunder and any obligations of
any other Subsidiary Guarantor that have been Guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of the Borrower and all of the Subsidiary Guarantors exceeds the
amount of all the debts and liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of the
Obligors hereunder) of the Borrower and all of the Subsidiary Guarantors,
determined (A) with respect to any Subsidiary Guarantor that is a party hereto
on the date hereof, as of the date hereof, and (B) with respect to any other
Subsidiary Guarantor, as of the date such Subsidiary Guarantor becomes a
Subsidiary Guarantor hereunder. 3.09 General Limitation on Guarantee
Obligations. In any action or proceeding involving any state corporate or other
law, or any Federal or state bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of any
Subsidiary Guarantor under Section 3.01 would otherwise, taking into account the
provisions of Section 3.08, be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 3.01, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Subsidiary Guarantor, any Secured Party or
any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding. 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands033.jpg]
3.10 Indemnity by Borrower. In addition to all such rights of indemnity and
subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to Section 3.04), the Borrower agrees that (a) in the event a payment
shall be made by any Subsidiary Guarantor under this Agreement, the Borrower
shall indemnify such Subsidiary Guarantor for the full amount of such payment
and such Subsidiary Guarantor shall be subrogated to the rights of the Person to
whom such payment shall have been made to the extent of such payment and (b) in
the event any assets of any Subsidiary Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part the
Guaranteed Obligations, the Borrower shall indemnify such Subsidiary Guarantor
in an amount equal to the greater of the book value or the fair market value of
the assets so sold. 3.11 Keepwell. Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Obligor to honor all of its obligations under the guarantee contained in this
Section 3 in respect of Swap Obligations (provided, however that each Qualified
ECP Guarantor shall only be liable under this Section 3.11 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 3.11, or otherwise under the guarantee contained
in this Section 3, as it relates to such other Obligor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 3.11 shall remain in full force and effect until payment in full of
all the Secured Obligations (other than in respect of indemnities and contingent
Obligations not then due and payable). Each Qualified ECP Guarantor intends that
this Section 3.11 constitute, and this Section 3.11 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Obligor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. Section 4. Collateral. As collateral security for the payment in
full when due (whether at stated maturity, by acceleration or otherwise), of its
Secured Obligations, each Obligor hereby pledges and grants to the Collateral
Agent for the benefit of the Secured Parties as hereinafter provided a security
interest in all of such Obligor’s right, title and interest in, to and under all
of the following property and assets, in each case whether tangible or
intangible, wherever located, and whether now owned by such Obligor or hereafter
acquired and whether now existing or hereafter coming into existence (all of the
property described in this Section 4 being collectively referred to herein as
“Collateral”): (a) all Accounts, all Chattel Paper, all Deposit Accounts, all
Documents, all General Intangibles (including all Intellectual Property), all
Instruments (including all Promissory Notes), all Portfolio Investments, all
Pledged Debt, all Pledged Equity Interests, all Investment Property not covered
by the foregoing (including all Securities, all Securities Accounts and all
Security Entitlements with respect thereto and Financial Assets carried therein,
all Commodity Accounts and Commodity Contracts, and, for the avoidance of doubt,
522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands034.jpg]
all of such Obligor’s interest in the limited liability company or membership
interests of each Subsidiary owned by such Obligor, all of such Obligor’s right
to participate in the management of the business and affairs of each such issuer
or otherwise control each such Subsidiary, and all of such Obligor’s rights as a
member of each such Subsidiary), all letters of credit and Letter-of-Credit
Rights, all Money and all Goods (including Inventory and Equipment), and all
Commercial Tort Claims; (b) to the extent related to any Collateral, all
Supporting Obligations; (c) to the extent related to any of the foregoing
Collateral, all books, correspondence, credit files, records, invoices and other
papers (including all tapes, cards, computer runs and other papers and documents
in the possession or under the control of such Obligor or any computer bureau or
service company from time to time acting for such Obligor); and (d) all Proceeds
of any of the foregoing Collateral. IT BEING UNDERSTOOD, HOWEVER, that (A) in no
event shall the security interest granted under this Section 4 attach to (1) any
contract, property rights, obligation, instrument or agreement to which an
Obligor is a party (or to any of its rights or interests thereunder) if the
grant of such security interest would constitute or result in either (i) the
abandonment, invalidation or unenforceability of any right, title or interest of
such Obligor therein or (ii) a breach or termination pursuant to the terms of,
or a default under, any such contract, property rights, obligation, instrument
or agreement (other than to the extent that any such terms would be rendered
ineffective by Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial
Code as in effect in the relevant jurisdiction), or (2) any Excluded Assets, and
notwithstanding anything to the contrary provided in this Agreement, the term
“Collateral” shall not include, and the Obligors shall not be deemed to have
granted a security interest in, any Excluded Assets and (B) the Obligors, may by
notice to the Collateral Agent, exclude from the grant of a security interest
provided above in this Section 4, any Special Equity Interest designated by the
Borrower in reasonable detail to the Collateral Agent in such notice (it being
understood that the Borrower may at any later time rescind any such designation
by similar notice to the Collateral Agent). Each Obligor hereby authorizes the
Collateral Agent at any time and from time to time (and reaffirms its
authorization given prior to the Restatement Effective Date) to file or record
financing statements, amendments thereto and other filing or recording documents
or instruments with respect to the Collateral in such form and in such offices
as the Collateral Agent determines, in its sole discretion, are necessary or
advisable to perfect the security interests of the Collateral Agent under this
Agreement. Each Obligor also authorizes the Collateral Agent to use the
collateral description “all personal property of the debtor” or “all assets of
the debtor,” in each case “whether now owned or hereafter acquired or arising”
or words of similar meaning in such financing statements 522144.000028
21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands035.jpg]
Section 5. Certain Agreements Among Secured Parties. Neither the Borrower nor
any of its Subsidiaries shall have any rights under this Section 5 and no
Secured Party shall have any obligations to the Borrower or any of its
Subsidiaries under this Section 5. 5.01 Priorities; Additional Collateral. (a)
Pari Passu Status of Obligations. Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that their
respective interests in the Security Documents and the Collateral shall rank
pari passu and that the Secured Obligations shall be equally and ratably secured
by the Security Documents subject to the terms hereof and the priority of
payment established in Section 8.06. (b) Sharing of Guaranties and Liens. Each
Secured Party by acceptance of the benefits of this Agreement and the other
Security Documents agrees that (i) such Secured Party will not accept from any
Subsidiary of the Borrower any guarantee of any of the Guaranteed Obligations
unless such guarantor simultaneously guarantees the payment of all of the
Guaranteed Obligations owed to all Secured Parties, and (ii) such Secured Party
will not hold, take, accept or obtain any Lien upon any assets of any Obligor or
any Subsidiary of the Borrower to secure the payment and performance of the
Secured Obligations except and to the extent that such Lien is in favor of the
Collateral Agent pursuant to this Agreement or another Security Document to
which the Collateral Agent is a party for the benefit of all of the Secured
Parties as provided herein. Anything in this Section 5, or any other provision
of this Agreement, to the contrary notwithstanding, this Agreement shall be
inapplicable to any debtor-in- possession financing that may be provided by any
Secured Party to the Borrower or any of its Subsidiaries in any Federal or state
bankruptcy or insolvency proceeding, and no consent or approval of any other
Secured Party shall be required as a condition to the provision by any Secured
Party of any such financing, and no other Secured Party shall be entitled to
share in any Lien upon any Collateral granted to any Secured Party to secure
repayment of such debtor-in-possession financing; provided, that no Secured
Party shall be barred from objecting to any such financing on the basis of
adequate protection or any other grounds. 5.02 Turnover of Collateral. If a
Secured Party acquires custody, control or possession of any Collateral or the
Proceeds therefrom, other than pursuant to the terms of this Agreement or on
account of any payment that is not expressly prohibited hereby, such Secured
Party shall promptly (but in any event within five (5) Business Days) cause such
Collateral or Proceeds to be Delivered in accordance with the provisions of this
Agreement. Until such time as such Secured Party shall have complied with the
provisions of the immediately preceding sentence, such Secured Party shall be
deemed to hold such Collateral and Proceeds in trust for the benefit of the
Collateral Agent. 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands036.jpg]
5.03 Cooperation of Secured Parties. Each Secured Party will cooperate with the
Collateral Agent and with each other Secured Party in the enforcement of the
Liens upon the Collateral and otherwise in order to accomplish the purposes of
this Agreement and the Security Documents. 5.04 Limitation upon Certain
Independent Actions by Secured Parties. No Secured Party shall have any right to
institute any action or proceeding to enforce any term or provision of the
Security Documents or to enforce any of its rights in respect of the Collateral
or to exercise any other remedy pursuant to the Security Documents or at law or
in equity, for the purpose of realizing on the Collateral, or by reason of
jeopardy of any Collateral, or for the execution of any trust or power hereunder
(collectively, the “Specified Actions”), unless the Required Secured Parties
have delivered written instructions to the Collateral Agent and the Collateral
Agent shall have failed to act in accordance with such instructions within
thirty (30) days thereafter. In such case but not otherwise, the Required
Secured Parties may appoint one Person to act on behalf of the Secured Parties
solely to take any of the Specified Actions (the “Appointed Party”), and, upon
the acceptance of its appointment as Appointed Party, the Appointed Party shall
be entitled to commence proceedings in any court of competent jurisdiction or to
take any other Specified Actions as the Collateral Agent might have taken
pursuant to this Agreement or the Security Documents (in accordance with the
directions of the Required Secured Parties). All parties hereto hereby
acknowledge and agree that should the Appointed Party act in accordance with
this provision, the Appointed Party shall be delegated the authority to take
such Specified Actions (without any further action necessary on the part of any
Person), and that such Appointed Party will have all the rights, remedies,
benefits and powers as are granted to the Collateral Agent pursuant hereto or
pursuant to any Security Documents with respect to such Specified Actions, in
each case, to the extent permitted by applicable law; provided, that,
notwithstanding anything to the contrary herein or in any other Loan Document,
in no event shall the Collateral Agent be liable to any Person or be responsible
for any loss, claim, damage, liability and/or expense arising out of, related
to, in connection with, or as a result of any actions taken by such Appointed
Party and in no event shall this provision limit any of the rights, powers,
privileges, remedies or benefits of the Collateral Agent under the Loan
Documents in any respect. 5.05 No Challenges. In no event shall any Secured
Party take any action to challenge, contest or dispute the validity, extent,
enforceability, or priority of the Collateral Agent’s Liens hereunder or under
any other Security Document with respect to any of the Collateral, or that would
have the effect of invalidating any such Lien or support any Person who takes
any such action. Each of the Secured Parties agrees that it will not take any
action to challenge, contest or dispute the validity, enforceability or secured
status of any other Secured Party’s claims against any Obligor (other than any
such claim resulting from a breach of this Agreement by a Secured Party, or any
challenge, contest or dispute alleging arithmetical error in the determination
of a claim), or that would have the effect of invalidating any such claim, or
support any Person who takes any such action. 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands037.jpg]
5.06 Rights of Secured Parties as to Secured Obligations. Notwithstanding any
other provision of this Agreement, the right of each Secured Party to receive
payment of the Secured Obligations held by such Secured Party when due (whether
at the stated maturity thereof, by acceleration or otherwise), as expressed in
any instrument evidencing or agreement governing such Secured Obligations, or to
institute suit for the enforcement of such payment on or after such due date,
and the obligation of the Obligors to pay their respective Secured Obligations
when due, shall not be impaired or affected without the consent of such Secured
Party as required in accordance with the Debt Documents to which such Secured
Party is a party or its Secured Obligations are bound; provided that,
notwithstanding the foregoing, each Secured Party agrees that it will not
attempt to exercise remedies with respect to any Collateral except as provided
in this Agreement or, in the case of the Revolving Administrative Agent, law.
5.07 General Application. This Section 5 shall be applicable both before and
after the institution of any Insolvency Proceeding involving Borrowers or any
other Obligor, including without limitation, the filing of any petition by or
against any Borrower or any other Obligor under the Bankruptcy Code, or any
other Insolvency Law, and all converted or succeeding cases in respect thereof,
and all references herein to any Borrower or any other Obligor shall be deemed
to apply to the trustee for such Borrower or such other Obligor and such
Borrower or such other Obligor as debtor-in-possession. The relative rights of
the Secured Parties in or to any distributions from or in respect of any
Collateral or proceeds of Collateral shall continue after the institution of any
Insolvency Proceeding involving any Borrower or any other Obligor on the same
basis as prior to the date of such institution. This Section 5 is a
“subordination agreement” under section 510(a) of the Bankruptcy Code and shall
be enforceable in any Insolvency Proceeding. Notwithstanding anything to the
contrary contained herein, the Secured Parties agree that they will not propose,
support or vote in favor of any plan of reorganization or similar dispositive
restructuring plan in connection with an Insolvency Proceeding unless more than
two-thirds in amount of allowed claims held by the Secured Parties holding
Revolving Credit Agreement Obligations agree to vote for any such plan. Section
6. Designation of Designated Indebtedness; Recordkeeping, Etc. 6.01 Designation
of Other Indebtedness. The Borrower may at any time designate as “Designated
Indebtedness” hereunder any other Indebtedness intended by the Borrower to be
secured by the Collateral, provided that such Designated Indebtedness satisfies
at the time of incurrence thereof the terms and conditions of the definition of
“Secured Longer-Term Indebtedness” in the Revolving Credit Agreement, Section
6.01(b)(ii) of the Revolving Credit Agreement and the other provisions of the
Revolving Credit Agreement, such designation to be effected by delivery to the
Collateral Agent of a notice substantially in the form of Exhibit A or in such
other form approved by the Collateral Agent (a “Notice of Designation”), which
notice shall identify such Indebtedness, provide that such Indebtedness be
designated as “Designated Indebtedness” hereunder and be accompanied by a
certificate of a Financial Officer of the Borrower 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands038.jpg]
delivered to the Revolving Administrative Agent, each Financing Agent (if any),
each Designated Indebtedness Holder party hereto and the Collateral Agent: (a)
certifying that such Indebtedness satisfies the conditions of this Section 6.01
and the Revolving Credit Agreement, and that after giving effect to such
designation and the incurrence of such Designated Indebtedness, no Default,
Event of Default or Trigger Event shall have occurred and be continuing and that
both immediately before and immediately after giving effect to such designation
and the incurrence of such Designated Indebtedness, the Borrower is in
compliance with Sections 6.01(b) and 6.07(a), (b), (c), (e) and (f) of the
Revolving Credit Agreement; (b) attaching (and certifying as true and complete)
copies of the Designated Indebtedness Documents for such Designated Indebtedness
(including all schedules and exhibits, and all amendments or supplements,
thereto); and (c) identifying the Financing Agent, if any, for such Designated
Indebtedness (or, if there is no Financing Agent for such Designated
Indebtedness, identifying each holder of such Designated Indebtedness). No such
designation shall be effective unless and until the Borrower and such Financing
Agent (or, if there is no Financing Agent, each such Designated Indebtedness
Holder) shall have executed and delivered to the Collateral Agent a joinder
agreement in form and substance satisfactory to the Collateral Agent,
appropriately completed and duly executed and delivered by each party thereto,
pursuant to which such Financing Agent (or, if there is no Financing Agent, each
such Designated Indebtedness Holder) shall have become a party hereto and
assumed the obligations of a Financing Agent (or Designated Indebtedness Holder)
hereunder, as applicable. 6.02 Recordkeeping. The Collateral Agent will maintain
books and records necessary to enable it to determine at any time all
transactions under this Agreement which have occurred on or prior to such time.
Each Obligor agrees that such books and records maintained in good faith by the
Collateral Agent shall be conclusive as to the matters contained therein absent
manifest error. Each Obligor shall have the right to inspect such books and
records at any time upon reasonable prior notice. In the event of any conflict
between the books and records maintained by any Secured Party and the books and
records of the Collateral Agent in respect of such matters, the books and
records of the Collateral Agent shall control in the absence of manifest error.
Section 7. Covenants of the Obligors. In furtherance of the grant of the
security interest pursuant to Section 4, each Obligor hereby agrees with the
Collateral Agent for the benefit of the Secured Parties as follows: 7.01
Delivery and Other Perfection. (a) With respect to any Portfolio Investment or
other Collateral as to which physical possession by the Collateral Agent, the
Custodian or the Document 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands039.jpg]
Custodian is required in order for such Portfolio Investment or Collateral to
have been “Delivered”, such Obligor shall take such actions as shall be
necessary to effect Delivery thereof on or prior to the Original Effective Date
and within ten (10) days after the acquisition thereof by an Obligor with
respect to any such Portfolio Investment or Collateral acquired after the
Effective Date. Notwithstanding anything to the contrary contained herein, if
any instrument, promissory note, agreement, document or certificate held by the
Custodian or the Document Custodian is destroyed or lost not as a result of any
action of the Borrower, then: (i) in the case of any Investment in Indebtedness
other than a Noteless Assigned Loan, if such destroyed or lost document is an
original promissory note registered in the name of an Obligor, such original
promissory note shall constitute an “Undelivered Note” and the Borrower shall
have up to twenty (20) Business Days from the date when the Borrower has
knowledge of such loss or destruction to deliver to the Custodian or the
Document Custodian, as applicable, a replacement promissory note and comply with
the requirements of paragraph (1)(c)(x) of Schedule 1.01(d) to the Revolving
Credit Agreement; provided, that during such twenty (20) Business Day period the
limitations under paragraph (1)(a)(i) and (ii) of Schedule 1.01(d) to the
Revolving Credit Agreement shall apply; and (ii) in the case of any Noteless
Assigned Loans, if such destroyed instrument or document is an original transfer
document or instrument relating to such Noteless Assigned Loan, the Borrower
shall have up to twenty (20) Business Days from the date when the Borrower has
knowledge of such loss or destruction to deliver to the Document Custodian a
replacement instrument or document and comply with the requirements of paragraph
(1)(c)(x) of Schedule 1.01(d) to the Revolving Credit Agreement. As to all other
Collateral, such Obligor shall cause the same to be Delivered within three (3)
Business Days of the acquisition thereof, provided that Delivery shall not be
required with respect to (1) accounts of the type described in clauses (A) – (E)
of Section 7.06 to the extent set forth therein, and (2) immaterial assets so
long as (x) such assets are not included in the Borrowing Base, (y) the
Collateral Agent has a perfected first priority lien (subject to Eligible Liens)
on such assets and no other Person exercises Control over such assets and such
assets have not been otherwise “Delivered” to any other Person, and (z) the
aggregate value of all such assets collectively described in this Section
7.01(a)(2) does not at any time exceed $75,000. In addition, and without
limiting the generality of the foregoing, each Obligor shall promptly from time
to time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
account control agreements or any other agreements or consents or other papers
as may be necessary or as may be reasonably requested by the Collateral Agent to
create, preserve, perfect, maintain the perfection of or validate the security
interest granted pursuant hereto or to enable the Collateral Agent to exercise
and enforce its rights hereunder with respect to such security interest, and
without limiting the foregoing, shall: (i) keep full and accurate books and
records relating to the Collateral in all material respects and (to the extent
reasonably necessary to create, perfect or maintain the priority of any liens
granted to the Collateral Agent in such Collateral) stamp or otherwise mark such
books and records in such a manner as the Collateral Agent may reasonably
require in order to reflect the security interests granted by this Agreement);
522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands040.jpg]
(ii) permit representatives of the Collateral Agent, upon reasonable notice, at
any time during normal business hours, to inspect and make abstracts from its
books and records pertaining to the Collateral, and permit representatives of
the Collateral Agent to be present at such Obligor’s place of business to
receive copies of communications and remittances relating to the Collateral, and
forward copies of any notices or communications received by such Obligor with
respect to the Collateral, all in such manner as the Collateral Agent may
reasonably require; (iii) take all actions necessary to ensure the recordation
of appropriate evidence of the liens and security interest granted hereunder in
the Intellectual Property with any Intellectual Property registry in which said
Intellectual Property is registered or in which an application for registration
is pending including, without limitation, the United States Patent and Trademark
Office and the United States Copyright Office; and (iv) at the Collateral
Agent’s request, appear in and defend any action or proceeding that may affect
such Obligor’s title to or the Collateral Agent’s security interest in all or
any part of the Intellectual Property included in the Collateral. (b) Unless
released from the Collateral pursuant to Section 10.03(e) or (f), once any
Collateral has been Delivered, the Obligors shall not take or permit any action
that would result in such Collateral no longer being Delivered hereunder and
shall promptly from time to time give, execute, deliver, file, record, authorize
or obtain all such financing statements, continuation statements, notices,
instruments, documents, account control agreements or any other agreements or
consents or other papers as may be necessary or desirable in the judgment of the
Collateral Agent to continue the Delivered status of any Collateral. Without
limiting the generality of the foregoing, the Obligors shall not terminate any
arrangement with the Custodian or the Document Custodian unless and until a
successor Custodian or successor Document Custodian, as applicable, in each case
reasonably satisfactory to the Collateral Agent has been appointed and has
executed all documentation necessary to continue the Delivered status of the
Collateral, which documentation shall be in form and substance satisfactory to
the Collateral Agent. 7.02 Name; Jurisdiction of Organization, Etc. Each Obligor
agrees that (a) without providing at least twenty (20) days prior written notice
to the Collateral Agent (or such shorter period as may be approved by the
Collateral Agent in its sole discretion), such Obligor will not change its name,
its place of business or, if more than one, chief executive office, or its
mailing address or organizational identification number if it has one, (b) if
such Obligor does not have an organizational identification number and later
obtains one, such Obligor will forthwith notify the Collateral Agent of such
organizational identification number, and (c) such Obligor will not change its
type of organization, jurisdiction of organization or other legal structure
unless such change is specifically permitted hereby or by the Revolving Credit
Agreement and such Obligor provides the Collateral Agent with at least twenty
(20) days prior written notice of such 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands041.jpg]
permitted change (or such shorter period as may be approved by the Collateral
Agent in its sole discretion). 7.03 Other Liens, Financing Statements or
Control. Except as otherwise permitted under Section 6.02 of the Revolving
Credit Agreement and the applicable provisions of each other Debt Document, the
Obligors shall not (a) create or suffer to exist any Lien upon or with respect
to any Collateral, (b) file or suffer to be on file, or authorize or permit to
be filed or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to any of the Collateral in which the Collateral Agent
is not named as the sole Collateral Agent for the benefit of the Secured
Parties, or (c) cause or permit any Person other than the Collateral Agent to
have NYUCC Control of any Deposit Account, Electronic Chattel Paper, Investment
Property or Letter-of- Credit Right constituting part of the Collateral. 7.04
Transfer of Collateral. Except as otherwise permitted under Section 6.03 of the
Revolving Credit Agreement and the applicable provisions of each other Debt
Document, the Obligors shall not sell, transfer, assign, license or grant an
option or otherwise dispose of any Collateral. 7.05 Additional Subsidiary
Guarantors. As contemplated by Section 5.08 of the Revolving Credit Agreement,
new Subsidiaries (other than an SBIC Subsidiary) of the Borrower formed or
acquired by the Borrower after the date hereof, existing Subsidiaries of the
Borrower that after the date hereof cease to constitute SBIC Subsidiaries under
the Revolving Credit Agreement, and any other Person that otherwise becomes a
Subsidiary (other than an SBIC Subsidiary) within the meaning of the definition
thereof, are required to become a “Subsidiary Guarantor” under this Agreement,
by executing and delivering to the Collateral Agent a Guarantee Assumption
Agreement in the form of Exhibit B hereto. Accordingly, upon the execution and
delivery of any such Guarantee Assumption Agreement by any such Subsidiary, such
Subsidiary shall automatically and immediately, and without any further action
on the part of any Person, become a “Subsidiary Guarantor” and an “Obligor” for
all purposes of this Agreement, and Annexes 2.05, 2.06, 2.07, 2.08, 2.09, 2.10
and 2.11 hereto shall be deemed to be supplemented in the manner specified in
such Guarantee Assumption Agreement. In addition, upon execution and delivery of
any such Guarantee Assumption Agreement, the new Subsidiary Guarantor makes the
representations and warranties set forth in Section 2 as of the date of such
Guarantee Assumption Agreement and shall be permitted to update the Annexes with
respect to such Subsidiary. 7.06 Control Agreements. No Obligor shall open or
maintain any account with any bank, securities intermediary or commodities
intermediary (other than (A) any Agency Account (as defined in the Revolving
Credit Agreement), (B) any such accounts which hold solely money or financial
assets of an SBIC Subsidiary, (C) any payroll account so long as such payroll
account is coded as such, (D) withholding tax and fiduciary accounts or any
trust account maintained solely on behalf of a Portfolio Investment, and (E) any
account in which the aggregate value of deposits therein, together with all
other such accounts under this clause (E), does not at any time exceed
522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands042.jpg]
$75,000, provided that in the case of each of the foregoing clauses (A) through
(E), no other Person (other than the depository institution at which such
account is maintained) shall have NYUCC Control over such account and such
account shall not have been otherwise “Delivered” to any other Person) unless
such Obligor has notified the Collateral Agent of such account and the
Collateral Agent has NYUCC Control over such account pursuant to a control
agreement in form and substance reasonably satisfactory to the Collateral Agent.
7.07 Revolving Credit Agreement. Each Subsidiary Guarantor agrees to perform,
comply with and be bound by the covenants of the Revolving Credit Agreement
(which provisions are incorporated herein by reference), applicable to such
Subsidiary Guarantor as if each Subsidiary Guarantor were a signatory to the
Revolving Credit Agreement. 7.08 Pledged Equity Interests. (a) In the event any
Obligor acquires rights in any Pledged Equity Interest after the date hereof or
any Excluded Equity Interest held by any Obligor becomes a Pledged Equity
Interest after the date hereof because it ceases to constitute an Excluded
Equity Interest, such Obligor shall promptly deliver to the Collateral Agent a
completed Pledge Supplement, together with all supplements to Annexes thereto,
reflecting such new Pledged Equity Interests. Notwithstanding the foregoing, it
is understood and agreed that the security interest of the Collateral Agent
shall attach to all Pledged Equity Interests immediately upon any Obligor’s
acquisition of rights therein and shall not be affected by the failure of any
Obligor to deliver a supplement to Annex 2.07 as required hereby; (b) Without
the prior written consent of the Collateral Agent, no Obligor shall vote to
enable or take any other action to: (a) amend or terminate any partnership
agreement, limited liability company agreement, certificate of incorporation,
by-laws or other organizational documents in any way that materially and
adversely changes the rights of such Obligor with respect to any Pledged Equity
Interest or that adversely affects the validity, perfection or priority of the
Collateral Agent’s security interest or the ability of the Collateral Agent to
exercise its rights and remedies under this Agreement with respect to such
Pledged Equity Interest, (b) other than as permitted under the Revolving Credit
Agreement and each other Debt Document, permit any issuer of any Pledged Equity
Interest to dispose of all or a material portion of their assets, or (c) cause
any issuer of any Pledged Equity Interests which are interests in a partnership
or limited liability company and which are not securities (for purposes of the
NYUCC) on the date hereof or the date acquired (if later) to elect or otherwise
take any action to cause such Pledged Equity Interests to be treated as
securities for purposes of the NYUCC; except if such Obligor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps necessary or advisable in the Collateral
Agent’s reasonable discretion to establish the Collateral Agent’s NYUCC Control
thereof; 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands043.jpg]
(c) Each Obligor consents to the grant by each other Obligor of a security
interest in all Pledged Equity Interests to the Collateral Agent and, without
limiting the foregoing, consents to the transfer of any Pledged Equity Interest
to the Collateral Agent or its nominee following the occurrence and during the
continuation of an Event of Default and to the substitution of the Collateral
Agent or its nominee as a partner in any partnership or as a member in any
limited liability company with all the rights and powers related thereto; and
(d) All Pledged Interests that are Equity Interests of Subsidiaries shall at all
times be Delivered. 7.09 Voting Rights, Dividends, Etc. in Respect of Pledged
Interests. (a) So long as no Event of Default or Trigger Event shall have
occurred and be continuing: (i) each Obligor may exercise any and all voting and
other consensual rights pertaining to any Pledged Interests for any purpose not
inconsistent with the terms of this Agreement or any Debt Document; provided,
however, that (A) each Obligor will give the Collateral Agent at least five (5)
Business Days’ notice of the manner in which it intends to exercise, or the
reasons for refraining from exercising, any such right that could reasonably be
expected to adversely affect in any material respect the value, liquidity or
marketability of any Collateral or the creation, perfection and priority of the
Collateral Agent’s Lien; and (B) none of the Obligors will exercise or refrain
from exercising any such right, as the case may be, if the Collateral Agent
gives an Obligor notice that, in the Collateral Agent’s judgment, such action
(or inaction) could reasonably be expected to adversely affect in any material
respect the value, liquidity or marketability of any Collateral or the creation,
perfection and priority of the Collateral Agent’s Lien or the ability of the
Collateral Agent to exercise its rights and remedies under this Agreement with
respect to such Pledged Interest; (ii) each of the Obligors may receive and
retain any and all dividends, interest or other distributions paid in respect of
the Pledged Interests to the extent permitted by the Debt Documents; provided,
however, that (except with respect to any Pledged Interest that is also a
Portfolio Investment) any and all (A) dividends and interest paid or payable
other than in cash in respect of, and Instruments and other property received,
receivable or otherwise distributed in respect of or in exchange for, any
Pledged Interests, (B) dividends and other distributions paid or payable in cash
in respect of any Pledged Interests in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in surplus, and (C) cash paid, payable or otherwise distributed
in redemption of, or in exchange for, any Pledged Interests, together with any
dividend, interest or other distribution or payment which at the time of such
payment was not permitted by the Debt Documents, shall constitute Collateral, be
Delivered hereunder and remain subject to the Lien of the Collateral Agent to
hold as Pledged Interests, and shall, if received by any of the Obligors, be
522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands044.jpg]
received in trust for the benefit of the Collateral Agent, shall be segregated
from the other property or funds of the Obligors, and shall be forthwith
delivered to the Collateral Agent in the exact form received with any necessary
indorsement and/or appropriate stock powers duly executed in blank, to be held
by the Collateral Agent as Pledged Interests and as further collateral security
for the Secured Obligations; provided that the Obligors shall be permitted to
take any action with respect to cash described in clauses (B) and (C) not
prohibited by the other Debt Documents; and (iii) the Collateral Agent will
execute and deliver (or cause to be executed and delivered) to any Obligor all
such proxies and other instruments as such Obligor may reasonably request for
the purpose of enabling such Obligor to exercise the voting and other rights
which it is entitled to exercise pursuant to Section 7.09(a)(i) hereof and to
receive the dividends, interest and/or other distributions which it is
authorized to receive and retain pursuant to Section 7.09(a)(ii) hereof. (b)
Automatically upon the occurrence and during the continuance of an Event of
Default or a Trigger Event: (i) all rights of each Obligor to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 7.09(a)(i) hereof, and to receive the dividends,
distributions, interest and other payments that it would otherwise be authorized
to receive and retain pursuant to Section 7.09(a)(ii) hereof, shall cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall thereupon have the sole right to exercise such voting and other consensual
rights and to receive and hold as Pledged Interests such dividends,
distributions and interest payments; (ii) the Collateral Agent is authorized to
notify each debtor with respect to the Pledged Debt or other Portfolio
Investments to make payment directly to the Collateral Agent (or its designee)
and may collect any and all moneys due or to become due to any Obligor in
respect of the Pledged Debt or other Portfolio Investments, and each of the
Obligors hereby authorizes each such debtor to make such payment directly to the
Collateral Agent (or its designee) without any duty of inquiry; (iii) without
limiting the generality of the foregoing, the Collateral Agent may at its option
exercise any and all rights of conversion, exchange, subscription or any other
rights, privileges or options pertaining to any of the Pledged Interests or any
Portfolio Investments as if it were the absolute owner thereof, including the
right to exchange, in its discretion, any and all of the Pledged Interests or
any Portfolio Investments upon the merger, consolidation, reorganization,
recapitalization or other adjustment of any issuer thereof, or upon the exercise
by any such issuer of any right, privilege or option pertaining to any Pledged
Interests or any Portfolio Investments, and, in connection therewith, to deposit
and deliver any and all of the Pledged Interests or any Portfolio 522144.000028
21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands045.jpg]
Investments with any committee, depository, transfer agent, registrar or other
designated agent upon such terms and conditions as it may determine; and (iv)
all dividends, distributions, interest and other payments that are received by
any of the Obligors contrary to the provisions of Section 7.09(b)(i) hereof
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of the Obligors, and shall be forthwith paid over to
the Collateral Agent as Pledged Interests in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Interests and as further collateral
security for the Secured Obligations. 7.10 Commercial Tort Claims. Each Obligor
agrees that with respect to any Commercial Tort Claim in excess of $100,000
individually hereafter arising it shall deliver to the Collateral Agent a
completed Pledge Supplement, together with all supplements to Annexes thereto,
identifying such new Commercial Tort Claims. 7.11 Intellectual Property. Each
Obligor hereby covenants and agrees as follows: (a) it shall not do any act or
omit to do any act whereby any of the Intellectual Property which such Obligor
determines in its reasonable business judgment is material to the business of
such Obligor may lapse, or become abandoned, dedicated to the public, or
unenforceable, or which would adversely affect the validity, grant, or
enforceability of the security interest granted therein; (b) it shall not, with
respect to any Trademarks which such Obligor determines in its reasonable
business judgment are material to the business of such Obligor, cease the use of
any of such Trademarks or fail to maintain the level of the quality of products
sold and services rendered under any such Trademarks at a level which such
Obligor determines in its reasonable business judgment to be appropriate to
maintain the value of such Trademarks, and each Obligor shall take all steps
reasonably necessary to ensure that licensees of such Trademarks use such
consistent standards of quality; (c) it shall promptly notify the Collateral
Agent if it knows or has reason to know that any item of the Intellectual
Property that is material to the business of any Obligor may become (a)
abandoned or dedicated to the public or placed in the public domain, (b) invalid
or unenforceable, or (c) subject to any adverse determination or development
(including the institution of proceedings) in any action or proceeding in the
United States Patent and Trademark Office, the United States Copyright Office,
any state registry, any foreign counterpart of the foregoing, or any court,
other than in the ordinary course of prosecuting and/or maintaining the
applications or registrations of such Intellectual Property; (d) it shall take
all reasonable steps in the United States Patent and Trademark Office, the
United States Copyright Office, any state registry or any 522144.000028
21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands046.jpg]
foreign counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Obligor that
such Obligor determines in its reasonable business judgment is material to its
business which is now or shall become included in the Intellectual Property
Collateral; (e) in the event that it has knowledge that any Intellectual
Property owned by or exclusively licensed to any Obligor is infringed,
misappropriated, or diluted by a third party, such Obligor shall, except as it
determines otherwise in its reasonable business judgment, promptly take all
reasonable actions to stop such infringement, misappropriation, or dilution and
protect its rights in such Intellectual Property including, but not limited to,
the initiation of a suit for injunctive relief and to recover damages; (f) it
shall promptly (but in no event more than thirty (30) days after any Obligor
obtains knowledge thereof) report to the Collateral Agent (i) the filing by or
on behalf of such Obligor of any application to register any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office, or any state registry or foreign counterpart of the foregoing
and (ii) the registration of any Intellectual Property owned by such Obligor by
any such office, in each case by executing and delivering to the Collateral
Agent a completed Pledge Supplement, together with all supplements to Annexes
thereto; (g) it shall, promptly upon the reasonable request of the Collateral
Agent, execute and deliver to the Collateral Agent any document required to
acknowledge, confirm, register, record, or perfect the Collateral Agent’s
interest in any part of the Intellectual Property Collateral, whether now owned
or hereafter acquired by or on behalf of such Obligor, including intellectual
property security agreements in the form of Exhibit C hereto; (h) it shall
hereafter use commercially reasonable efforts so as not to permit the inclusion
in any contract to which it hereafter becomes a party of any provision that
could reasonably be expected to materially impair or prevent the creation of a
security interest in, or the assignment of, such Obligor’s rights and interests
in any property included within the definitions of any Intellectual Property
acquired under such contracts; (i) it shall take all steps reasonably necessary
to protect the secrecy of all Trade Secrets, including entering into
confidentiality agreements with its employees and labeling and restricting
access to secret information and documents; and (j) it shall continue to
collect, at its own expense, all amounts due or to become due to such Obligor in
respect of the Intellectual Property Collateral or any portion thereof. In
connection with such collections, each Obligor may take (and, while an Event of
Default exists, at the Collateral Agent’s reasonable 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands047.jpg]
direction, shall take) such action as such Obligor or the Collateral Agent may
deem reasonably necessary or advisable to enforce collection of such amounts.
Notwithstanding the foregoing, while an Event of Default exists, the Collateral
Agent shall have the right at any time, to notify, or require any Obligor to
notify, any obligors with respect to any such amounts of the existence of the
security interest created hereby. Section 8. Acceleration Notice; Remedies;
Distribution of Collateral. 8.01 Notice of Acceleration. Upon receipt by the
Collateral Agent of a written notice from any Secured Party which (i) expressly
refers to this Agreement, (ii) describes an event or condition which has
occurred and is continuing and (iii) expressly states that such event or
condition constitutes an Acceleration as defined herein, the Collateral Agent
shall promptly notify each other party hereto (other than Obligors) of the
receipt and contents thereof (any such notice is referred to herein as a
“Acceleration Notice”). 8.02 Preservation of Rights. The Collateral Agent shall
not be required to take steps necessary to preserve any rights against prior
parties to any of the Collateral. 8.03 Events of Default, Etc. During the period
during which an Event of Default or a Trigger Event shall have occurred and be
continuing: (a) each Obligor shall, at the request of the Collateral Agent,
assemble the Collateral owned by it at such place or places, reasonably
convenient to both the Collateral Agent and such Obligor, designated in the
Collateral Agent’s request; (b) the Collateral Agent may make any reasonable
compromise or settlement deemed desirable with respect to any of the Collateral
and may extend the time of payment, arrange for payment in installments, or
otherwise modify the terms of, any of the Collateral; (c) the Collateral Agent
shall have all of the rights and remedies with respect to the Collateral of a
secured party under the Uniform Commercial Code (whether or not the Uniform
Commercial Code is in effect in the jurisdiction where the rights and remedies
are asserted) and such additional rights and remedies to which a secured party
is entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including the right, to the fullest extent
permitted by applicable law, to exercise all voting, consensual and other powers
of ownership pertaining to the Collateral as if the Collateral Agent were the
sole and absolute owner thereof (and each Obligor agrees to take all such action
as may be appropriate to give effect to such right); (d) the Collateral Agent in
its discretion may, in its name or in the name of any Obligor or otherwise,
demand, sue for, collect or receive any money 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands048.jpg]
or property at any time payable or receivable on account of or in exchange for
any of the Collateral, but shall be under no obligation to do so; and (e) the
Collateral Agent may, upon reasonable prior notice (provided that at least ten
(10) Business Days’ prior notice shall be deemed to be reasonable) to the
Obligors of the time and place (or, if such sale is to take place on the NYSE or
any other established exchange or market, prior to the time of such sale or
other disposition), with respect to the Collateral or any part thereof which
shall then be or shall thereafter come into the possession, custody or control
of the Collateral Agent, the other Secured Parties or any of their respective
agents, sell, assign or otherwise dispose of all or any part of such Collateral,
at such place or places as the Collateral Agent deems appropriate, and for cash
or for credit or for future delivery (without thereby assuming any credit risk),
at public or private sale, without demand of performance or notice of intention
to effect any such disposition or of the time or place thereof (except such
notice as is required above or by applicable statute and cannot be waived), and
the Collateral Agent or any other Secured Party or anyone else may be the
purchaser, assignee or recipient of any or all of the Collateral so disposed of
at any public sale (or, to the extent permitted by law, at any private sale) and
thereafter, to the fullest extent permitted by law, hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of the Obligors, any such demand, notice
and right or equity being hereby expressly waived and released, to the fullest
extent permitted by law. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned. The proceeds of each collection, sale or other disposition under this
Section 8.03 shall be applied in accordance with Section 8.06. The Obligors
recognize that, by reason of certain prohibitions contained in the Securities
Act of 1933, as amended, and applicable state securities laws, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Collateral, to limit purchasers to those who will agree, among other things, to
acquire the Collateral for their own account, for investment and not with a view
to the distribution or resale thereof. The Obligors acknowledge that any such
private sales may be at prices and on terms less favorable to the Collateral
Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agree that to the extent any such
private sale is conducted by the Collateral Agent in a commercially reasonable
manner, the Collateral Agent shall have no obligation to engage in public sales
and no obligation to delay the sale of any Collateral for the period of time
necessary to permit the Obligors, or the issuer thereof, to register it for
public sale. 8.04 Deficiency. If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 8.03 are insufficient
to cover the costs and 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands049.jpg]
expenses of such realization and the payment in full of the Secured Obligations,
the Obligors shall remain liable for any such deficiency. 8.05 Private Sale. The
Collateral Agent and the Secured Parties shall incur no liability as a result of
the sale of the Collateral, or any part thereof, at any private sale pursuant to
Section 8.03 conducted in a commercially reasonable manner. Each Obligor hereby
waives any claims against the Collateral Agent or any other Secured Party
arising by reason of the fact that the price at which the Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale or was less than the aggregate amount of the Secured
Obligations, even if the Collateral Agent accepts the first offer received and
does not offer the Collateral to more than one offeree, so long as such private
sale was conducted in a commercially reasonable manner. 8.06 Application of
Proceeds. Except as otherwise herein expressly provided, after the occurrence
and during the continuance of an Event of Default or a Trigger Event and
pursuant to the exercise of any remedies under this Section 8, the proceeds of
any collection, sale or other realization of all or any part of the Collateral
of any Obligor (including any other cash of any Obligor at the time held by the
Collateral Agent under this Agreement) shall be applied by the Collateral Agent
as follows: First, to the payment of costs and expenses of such collection, sale
or other realization, including reasonable out-of-pocket costs and expenses of
the Collateral Agent and the reasonable fees and expenses of its agents and
counsel, and all expenses incurred and advances made by the Collateral Agent in
connection therewith; Second, to the payment of any fees and other amounts then
owing by such Obligor to (x) the Collateral Agent in its capacity as such, (y)
the Revolving Administrative Agent in its capacity as such and (z) any Financing
Agent in its capacity as such (in the case of clauses (x), (y) and (z), ratably
based on the aggregate amount of such fees and other amounts); Third, to the
payment of the Secured Obligations of such Obligor then due and payable, in each
case to each Secured Party ratably in accordance with the amount of Secured
Obligations then due and payable to such Secured Party (it being understood
that, for the purposes hereof, the outstanding principal amount of the Loans
under the Revolving Credit Agreement shall be deemed then due and payable
whether or not any Acceleration of such loans has occurred); and Fourth, after
application as provided in clauses “First”, “Second”, and “Third” above, to the
payment to the respective Obligor, or their respective successors or assigns, or
as a court of competent jurisdiction may direct, of any surplus then remaining.
For the avoidance of doubt, payments made pursuant to Section 2.08(b), (c) or
(d) of the Revolving Credit Agreement (or any analogous provisions in any
amendment, 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands050.jpg]
modification, supplement, amendment, restatement, extension, refinancing or
replacement thereof) shall not be subject to this Section 8.06 or to Section
5.02, unless the Collateral Agent, after the occurrence and continuation of an
Event of Default, has directed the actions giving rise to such payments. In
making the allocations required by this Section 8, the Collateral Agent may rely
upon its records and information supplied to it pursuant to Section 9.02, and
the Collateral Agent shall have no liability to any of the other Secured Parties
for actions taken in reliance on such information, except to the extent of its
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Collateral Agent may, in
its sole discretion, at the time of any application under this Section 8,
withhold all or any portion of the proceeds otherwise to be applied to the
Secured Obligations as provided above and maintain the same in a segregated cash
collateral account in the name and under the exclusive NYUCC Control of the
Collateral Agent, to the extent that it in good faith believes that the
information provided to it pursuant to Section 9.02 is either incomplete or
inaccurate and that application of the full amount of such proceeds to the
Secured Obligations would be disadvantageous to any Secured Party. All
distributions made by the Collateral Agent pursuant to this Section 8 shall be
final (subject to any decree of any court of competent jurisdiction), and the
Collateral Agent shall have no duty to inquire as to the application by the
other Secured Parties of any amounts distributed to them. Excluded Swap
Obligations with respect to any Subsidiary Guarantor shall not be paid with
amounts received from such Subsidiary Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Obligors to
preserve the allocation to Secured Obligations otherwise set forth above in this
Section 8.06. 8.07 Attorney-in-Fact. Without limiting any rights or powers
granted by this Agreement to the Collateral Agent while no Event of Default or
Trigger Event has occurred and is continuing, upon the occurrence and during the
continuance of any Event of Default or Trigger Event, the Collateral Agent is
hereby appointed the attorney-in-fact of each Obligor for the purpose of
carrying out the provisions of this Section 8 and taking any action and
executing any instruments which the Collateral Agent may reasonably deem
necessary or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, so long as the Collateral Agent shall be
entitled under this Section 8 to make collections in respect of the Collateral,
the Collateral Agent shall have the right and power to receive, endorse and
collect all checks made payable to the order of any Obligor representing any
dividend, payment or other distribution in respect of the Collateral or any part
thereof and to give full discharge for the same. 8.08 Intellectual Property. For
the purpose of enabling the Collateral Agent, upon the occurrence and during the
continuance of an Event of Default or a Trigger Event, to exercise rights and
remedies hereunder at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Obligor hereby grants to the
Collateral Agent, if and only to the extent of such Obligor’s rights to grant
the same, an irrevocable, non-exclusive license to use, assign, license or
sublicense any 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands051.jpg]
of the Intellectual Property Collateral (other than any Excluded Assets) now
owned or hereafter acquired by such Obligor (exercisable without payment of
royalty or other compensation to such Obligor). Such license shall include
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout thereof. If
any Event of Default shall have occurred and be continuing, upon the written
demand of the Collateral Agent, each Obligor shall execute and deliver to the
Collateral Agent an assignment or assignments of any registered Patents,
Trademarks (including goodwill) and/or Copyrights and such other documents as
are necessary or appropriate to carry out the intent and purposes hereof.
Section 9. The Collateral Agent. 9.01 Appointment; Powers and Immunities. Each
Revolving Lender, the Revolving Administrative Agent, each Financing Agent and,
by acceptance of the benefits of this Agreement and the other Security
Documents, each Designated Indebtedness Holder hereby irrevocably appoints and
authorizes ING to act as the collateral agent hereunder and authorizes ING to
take such actions on its behalf and to exercise such powers as are delegated to
the Collateral Agent by the terms of this Agreement, together with such actions
and powers as are reasonably incidental thereto. Without limiting the generality
of the foregoing, it is understood that such powers authorize the Collateral
Agent to enter into the agreements and the other documents contemplated by
Section 5.08(c) of the Revolving Credit Agreement on behalf of itself and the
other Secured Parties hereunder. The Collateral Agent (which term as used in
this sentence and in Section 9.06 and the first sentence of Section 9.07 shall
include reference to its Affiliates and its own and its Affiliates’ officers,
directors, employees and agents): (a) shall have no duties or obligations except
those expressly set forth in this Agreement and shall not by reason of this
Agreement be a trustee for, a fiduciary with respect to or subject to any other
implied duties with respect to, the Revolving Administrative Agent, any
Revolving Lender, any Financing Agent or any Designated Indebtedness Holder
regardless of whether a Default or Trigger Event has occurred and is continuing;
(b) shall not be responsible to the Revolving Lenders, the Revolving
Administrative Agent, the Financing Agents or the Designated Indebtedness
Holders for or have any duty to ascertain or inquire into any recitals,
statements, representations or warranties contained in or made in connection
with this Agreement or in any notice delivered hereunder, or in any other
certificate, report or other document referred to or provided for in, or
received by it under, this Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
agreement, instrument or document referred to or provided for herein or therein
or for any failure by the Obligors or any other Person to perform or observe any
of its obligations hereunder; (c) shall not be required to initiate or conduct
any litigation or collection proceedings hereunder except, subject to Section
9.07, for any such 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands052.jpg]
litigation or proceedings relating to the enforcement of the guarantee set forth
in Section 3, or the Liens created pursuant to Section 4; and (d) shall not be
responsible for any action taken or not taken by it hereunder or under any other
document or instrument referred to or provided for herein or therein or in
connection herewith or therewith, except for its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. 9.02 Information Regarding Secured Parties. The Borrower
will at such times and from time to time as shall be reasonably requested by the
Collateral Agent supply a list in form and detail reasonably satisfactory to the
Collateral Agent setting forth the amount of the Secured Obligations held by
each Secured Party (excluding, so long as ING is both the Collateral Agent and
the Revolving Administrative Agent, the Revolving Credit Agreement Obligations)
as at a date specified in such request. The Collateral Agent shall provide any
such list to any Secured Party upon request. The Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, such
information, and such information shall be conclusive and binding for all
purposes of this Agreement, except to the extent the Collateral Agent shall have
been notified by a Secured Party in writing that such information as set forth
on any such list is inaccurate or in dispute between such Secured Party and the
Borrower. 9.03 Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
communication (including any thereof by telephone, telecopy, telex, telegram,
cable or electronic mail) believed by it to be genuine and to have been signed
or sent by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Collateral Agent. As to any matters not expressly provided for by this
Agreement, the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder or thereunder in accordance with
instructions given by (i) the Required Secured Parties or (ii) where expressly
permitted for in Section 10.03, the Required Revolving Lenders and the Required
Designated Indebtedness Holders, as applicable, and such instructions of the (i)
Required Secured Parties or (ii) where expressly permitted for in Section 10.03,
the Required Revolving Lenders and the Required Designated Indebtedness Holders,
as applicable, and any action taken or failure to act pursuant thereto shall be
binding on all of the Secured Parties. If in one or more instances the
Collateral Agent takes any action or assumes any responsibility not specifically
delegated to it pursuant to this Agreement, neither the taking of such action
nor the assumption of such responsibility shall be deemed to be an express or
implied undertaking on the part of the Collateral Agent that it will take the
same or similar action or assume the same or similar responsibility in any other
instance. 9.04 Rights as a Secured Party. With respect to its obligation to
extend credit under the Revolving Credit Agreement, ING (and any successor
acting as Collateral Agent) in its capacity as a Revolving Lender under the
Revolving Credit 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands053.jpg]
Agreement shall have the same rights and powers hereunder as any other Secured
Party and may exercise the same as though it were not acting as Collateral
Agent, and the term “Secured Party” or “Secured Parties” shall, unless the
context otherwise indicates, include the Collateral Agent in its individual
capacity. ING (and any successor acting as Collateral Agent) and its Affiliates
may (without having to account therefor to any other Secured Party) accept
deposits from, lend money to, make investments in and generally engage in any
kind of banking, trust or other business with any of the Obligors (and any of
their Subsidiaries or Affiliates) as if it were not acting as Collateral Agent,
and ING and its Affiliates may accept fees and other consideration from any of
the Obligors for services in connection with this Agreement or otherwise without
having to account for the same to the other Secured Parties. 9.05
Indemnification. Each Revolving Lender, the Revolving Administrative Agent (but
only to the extent the Revolving Administrative Agent and the Collateral Agent
are not the same Person), each Financing Agent and, by acceptance of the
benefits of this Agreement and the other Security Documents, each Designated
Indebtedness Holder, severally agrees to indemnify the Collateral Agent and each
Related Party of the Collateral Agent (each such Person being called an
“Indemnitee”) (to the extent not reimbursed under Section 10.04, but without
limiting the obligations of the Obligors under Section 10.04) ratably in
accordance with the aggregate Secured Obligations held by the Revolving Lenders
and the Designated Indebtedness Holders, for any and all liabilities,
obligations, losses, claims, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against any Indemnitee (including by any
other Secured Party) arising out of, in connection with, or by reason of any
actual or probable claim, litigation, investigation or proceeding, whether based
in contract, tort or any other theory and regardless of whether any Indemnitee
is a party thereto, in connection with or in any way relating to or arising out
of this Agreement, any other Debt Documents, or any other documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby (including the costs and expenses that the Obligors are obligated to pay
under Section 10.04, but excluding, unless an Event of Default or a Trigger
Event has occurred and is continuing, normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents; provided,
that such indemnity shall not as to any Indemnitee, be available to the extent
that such liabilities, obligations, losses, claims, damages, penalties or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. 9.06 Non-Reliance on Collateral Agent and Other
Secured Parties. The Revolving Administrative Agent and each Financing Agent
(and each Revolving Lender and each Designated Indebtedness Holder by acceptance
of the benefits of this Agreement and the other Security Documents) agrees that
it has, independently and without reliance on the Collateral Agent or any other
Secured Party, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Borrower, the Subsidiary
Guarantors and their Subsidiaries and decision to extend 522144.000028
21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands054.jpg]
credit to the Borrower in reliance on this Agreement and that it will,
independently and without reliance upon the Collateral Agent or any other
Secured Party, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under or based on this Agreement and any Debt
Document to which it is a party. Except as otherwise expressly provided herein,
the Collateral Agent shall not be required to keep itself informed as to the
performance or observance by any Obligor of this Agreement, any other Debt
Document or any other document referred to or provided for herein or therein or
to inspect the properties or books of any Obligor. The Collateral Agent shall
not have any duty or responsibility to disclose, and shall not be liable for
failure to disclose, any information relating to any Obligor or any of its
Subsidiaries (or any of their Affiliates) that may come into the possession of
the Collateral Agent or any of its Affiliates, except for notices, reports and
other documents and information expressly required to be furnished to the other
Secured Parties by the Collateral Agent hereunder. 9.07 Failure to Act. Except
for action expressly required of the Collateral Agent hereunder, the Collateral
Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall receive further assurances to its satisfaction from
the other Secured Parties of their indemnification obligations under Section
9.05 against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Collateral Agent
shall not be required to take any action that in the judgment of the Collateral
Agent would violate any applicable law. 9.08 Resignation of Collateral Agent.
Subject to the appointment and acceptance of a successor Collateral Agent as
provided below, the Collateral Agent may resign at any time by notifying the
other Secured Parties and the Obligors. Upon any such resignation, the Required
Secured Parties shall have the right, with the consent of the Borrower not to be
unreasonably withheld, conditioned or delayed provided that no such consent
shall be required if an Event of Default or a Trigger Event has occurred and is
continuing to appoint a successor Collateral Agent. If no successor Collateral
Agent shall have been so appointed by the Required Secured Parties and shall
have accepted such appointment within thirty (30) days after the retiring
Collateral Agent gives notice of its resignation, then the retiring Collateral
Agent may, on behalf of the other Secured Parties, appoint a successor
Collateral Agent, that shall be a financial institution that has an office in
New York, New York and has a combined capital and surplus and undivided profits
of at least $1,000,000,000. Upon the acceptance of its appointment as Collateral
Agent hereunder by a successor Collateral Agent, such successor Collateral Agent
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Collateral Agent, and the retiring Collateral Agent shall
be discharged from its duties and obligations hereunder. After any retiring
Collateral Agent’s resignation hereunder as Collateral Agent, the provisions of
this Section 9 and Section 10.04 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Collateral Agent. The Borrower shall pay to any successor Collateral Agent
the fees and charges necessary to induce such successor Collateral 522144.000028
21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands055.jpg]
Agent to accept its appointment hereunder, such payment to be made as and when
invoiced by the successor Collateral Agent. 9.09 Agents and Attorneys-in-Fact.
The Collateral Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be responsible in any way for such agents or
attorneys-in-fact selected by it in good faith. Section 10. Miscellaneous. 10.01
Notices. All notices, requests, consents and other demands hereunder and other
communications provided for herein shall be given or made in writing, (a) to any
party hereto, telecopied (to the extent provided in the Revolving Credit
Agreement), emailed or delivered to the intended recipient at the “Address for
Notices” specified below its name on the signature pages to this Agreement or,
in the case of any Financing Agent or Designated Indebtedness Holder that shall
become a party hereto after the date hereof, at such “Address for Notices” as
shall be specified pursuant to or in connection with the joinder agreement
executed and delivered by such Financing Agent or Designated Indebtedness Holder
pursuant to Section 6.01 (provided that notices to any Subsidiary Guarantor
shall be given to such Subsidiary Guarantor care of the Borrower at the address
for the Borrower specified herein) or (b) as to any party, at such other address
as shall be designated by such party in a written notice to each other party.
All notices to any Revolving Lender or Designated Indebtedness Holder that is
not a party hereto shall be given to the Revolving Administrative Agent for such
Revolving Lender or the Financing Agent for such Designated Indebtedness Holder
(or, if there is no Financing Agent, to each Designated Indebtedness Holder).
10.02 No Waiver. No failure on the part of the Collateral Agent or any Secured
Party to exercise, and no course of dealing with respect to, and no delay in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof nor shall any single or partial exercise by the Collateral Agent or any
Secured Party of any right, power or remedy, or any abandonment or
discontinuance of steps to enforce such right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights and remedies of the Collateral Agent and the Secured Parties
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Obligors therefrom shall in any event be
effective unless the same shall be permitted by Section 10.03, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. 10.03 Amendments to Security Documents, Etc. Except as
otherwise provided in any Security Document, the terms of this Agreement and the
other Security Documents may be waived, altered, amended or modified only by an
agreement or agreements in writing duly executed and entered into by each
Obligor and the Collateral Agent, with the consent of the Required Secured
Parties, the Required Revolving Lenders and the Required Designated Indebtedness
Holders; provided that: 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands056.jpg]
(a) no such amendment shall adversely affect the relative rights of any Secured
Party as against any other Secured Party without the prior written consent of
such first Secured Party; (b) without the prior written consent of each of the
Revolving Lenders under the Revolving Credit Agreement, the Collateral Agent
shall not release all or substantially all of the collateral under the Security
Documents or release all or substantially all of the Subsidiary Guarantors from
their guarantee obligations under Section 3 hereof prior to the Termination Date
(except that if any amounts have become due and payable in respect of (x)
interest on or principal of any Designated Indebtedness Obligations or (y)
Hedging Agreement Obligations, and shall have remained unpaid for thirty (30) or
more days, then the prior written consent (voting as a single group) of the
holders of a majority in interest of the Designated Indebtedness Obligations and
the Hedging Agreement Obligations, whichever of such obligations are then due
and payable, will also be required to release all or substantially all of such
collateral or guarantee obligations, whether before or after the Termination
Date); (c) without the consent of each of the Secured Parties, no modification,
supplement or waiver shall modify the definition of the term “Required Secured
Parties” or modify in any other manner the number of percentage of the Secured
Parties required to make any determinations or waive any rights under any
Security Document; (d) without the consent of the Collateral Agent, no
modification, supplement or waiver shall modify the terms of Section 9 or this
Section 10.03; (e) to the extent not inconsistent with clause (b) above, the
Collateral Agent is authorized to release any Collateral that is either the
subject of a disposition not prohibited under the Revolving Credit Agreement, or
to which the Required Revolving Lenders (or such higher standard provided in the
applicable Loan Document, and the Required Designated Indebtedness Holders shall
have consented and will, at the Obligors’ expense, execute and deliver to any
Obligor such documents (including any UCC termination statements, lien releases,
re- assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form))
as such Obligor shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted hereby;
notwithstanding the foregoing, Portfolio Investments constituting Collateral
shall be automatically released from the lien of this Agreement, without any
action of the Collateral Agent, in connection with any disposition of Portfolio
Investments that (i) occurs in the ordinary course of the Borrower’s business
and (ii) is not prohibited under any of the Debt Documents; (f) to the extent
not inconsistent with clause (b) above, the Collateral Agent is authorized to
release any Subsidiary Guarantor from any of its guarantee obligations under
Section 3 hereof to the extent such Subsidiary is (x) the subject 522144.000028
21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands057.jpg]
of a disposition not prohibited under the Debt Documents, (y) ceases to be a
Subsidiary as a result of a transaction not prohibited under the Debt Documents,
or (z) to which each of the Required Secured Parties, the Required Revolving
Lenders (or such higher standard provided in the applicable Loan Document) and
the Required Designated Indebtedness Holders shall have consented, and, upon
such release, the Collateral Agent is authorized to release any collateral
security granted by such Subsidiary Guarantor hereunder and under the other
Security Documents; and (g) this Section 10.03 shall be subject to the
provisions related to “Defaulting Lenders” in the Revolving Credit Agreement.
Any such amendment or waiver shall be binding upon the Collateral Agent, each
Secured Party and each Obligor. In connection with any release of Collateral
from the lien of this Agreement and the other Security Documents, the Collateral
Agent shall, promptly but in any event within five (5) Business Days of written
request by the Borrower (and at the sole cost and expense of the Borrower), (i)
execute and deliver termination statements and other releases and instruments
(in recordable form if appropriate) that the Collateral Agent reasonably
believes is necessary to effect such release and (ii) otherwise take such
actions as the Borrower may reasonably request in order to effect the release
and transfer of such Collateral. Notwithstanding the foregoing to the contrary,
if the Termination Date shall have occurred with respect to any Class, then the
consent rights of such Class (and the related Required Revolving Lenders or
Required Designated Indebtedness Holders) under this Section 10.03 shall
terminate. 10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Obligors hereby jointly and severally agree to reimburse the Collateral Agent
and each of the other Secured Parties and their respective Affiliates for all
reasonable and documented out-of-pocket fees, costs and expenses incurred by
them (including the reasonable fees, charges and disbursements of one outside
counsel and of any necessary special and/or local counsel for the Collateral
Agent (other than the allocated costs of internal counsel)) in connection with
(i) any Event of Default or Trigger Event and any enforcement or collection
proceeding resulting therefrom, including all manner of participation in or
other involvement with (w) performance by the Collateral Agent of any
obligations of the Obligors in respect of the Collateral that the Obligors have
failed or refused to perform in the time period required under this Agreement,
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings of any Obligor, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral, and for the care of the Collateral and defending or asserting rights
and claims of the Collateral Agent in respect thereof, by litigation or
otherwise, including expenses of insurance, (y) judicial or regulatory
proceedings arising from or related to this Agreement and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 10.04, and all such costs and expenses shall be
522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands058.jpg]
Secured Obligations entitled to the benefits of the collateral security provided
pursuant to Section 4. (b) Indemnification by the Obligors. The Obligors shall
indemnify each Indemnitee against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee (other than the allocated costs of internal counsel), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder, or (ii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether brought by the
Borrower, any Indemnitee or a third party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
willful misconduct or gross negligence of such Indemnitee. Notwithstanding the
foregoing, it is understood and agreed that indemnification for Taxes (as
defined in the Revolving Credit Agreement) is subject to the provisions of
Section 2.14 of the Revolving Credit Agreement and analogous provisions, if any,
in Designated Indebtedness Documents. Neither the Borrower nor any Obligor shall
be liable to any Indemnitee for any special, indirect, consequential or punitive
damages (as opposed to direct or actual damages (other than in respect of any
such damages incurred or paid by an Indemnitee to a third party)) arising out
of, in connection with, or as a result of, this Agreement asserted by an
Indemnitee against the Borrower or any other Obligor; provided that the
foregoing limitation shall not be deemed to impair or affect the obligations of
the Borrower under the preceding provisions of this subsection. 10.05 Successors
and Assigns. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns of
the Obligors and the Secured Parties, except that none of the Obligors shall
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each of the Collateral Agent, the Revolving
Administrative Agent and the Financing Agents, if any (or, if there are no such
Financing Agents, the Required Designated Indebtedness Holders) (and any
attempted assignment or transfer by any Obligor without such consent shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Collateral Agent and the
Secured Parties) any legal or equitable right, remedy or claim under or by
reason of this Agreement. 10.06 Counterparts; Integration; Effectiveness;
Electronic Execution. 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands059.jpg]
(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Collateral Agent constitute the
entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the Collateral Agent and when the
Collateral Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement. (b)
Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
consent. 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
10.08 Governing Law; Submission to Jurisdiction. (a) Governing Law. This
Agreement shall be construed in accordance with and governed by the law of the
State of New York. (b) Submission to Jurisdiction. Each Obligor hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands060.jpg]
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Collateral Agent or any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement against any Obligor or its properties in
the courts of any jurisdiction. (c) Waiver of Venue. Each Obligor hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section 10.08.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court. (d) Service of Process. Each party
to this Agreement (i) irrevocably consents to service of process in the manner
provided for notices in Section 10.01 and (ii) agrees that service as provided
in the manner provided for notices in Section 10.01 is sufficient to confer
personal jurisdiction over such party in any proceeding in any court and
otherwise constitutes effective and binding service in every respect. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law. 10.09 WAIVER OF JURY TRIAL. EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.09. 10.10 Headings. Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement. 10.11 Termination. When all
Secured Obligations have been paid in full (other than contingent, unasserted
indemnification obligations), and all commitments of the holders thereof to
extend credit that would be Secured Obligations have expired or been terminated
and any letters of credit outstanding under the Revolving Credit Facility or any
other Designated Indebtedness have expired or terminated, as applicable, in each
case in accordance with the terms of the applicable Debt Documents, the
Collateral Agent shall, on behalf of the holders of such Secured Obligations,
deliver to the Obligors such 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands061.jpg]
termination statements and releases and other documents necessary and
appropriate to evidence the termination of all agreements, obligations and liens
related to such Secured Obligations as the Obligors may reasonably request, all
at the sole cost and expense of the Obligors; provided however that the
Collateral Agent shall not have any obligation to do so under the circumstances
set forth in the parenthetical provision in Section 10.03(b) except to the
extent provided therein. 10.12 Confidentiality. The Collateral Agent
acknowledges and agrees that Section 9.13 of the Revolving Credit Agreement will
bind the Collateral Agent to the same extent as it binds the Revolving
Administrative Agent. 10.13 Amendment and Restatement. The Agreement amends and
restates the Existing Security Agreement. As between the Obligors and the
Collateral Agent, all references to the Existing Security Agreement in any Loan
Document (other than this Agreement) or other document or instrument delivered
in connection therewith shall be deemed to refer to this Agreement and the
provisions hereof. The amendment and restatement contained herein shall not in
any manner be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of, any of the obligations and
liabilities of any Obligor evidenced by or arising under the Existing Security
Agreement, and the liens and security interests securing the obligations and
liabilities owed to the Collateral Agent shall not in any manner be impaired,
limited, terminated, waived or released and are deemed continuously perfected.
[Signature page follows] 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands062.jpg]




--------------------------------------------------------------------------------



 
[arguaranteepledgeands063.jpg]




--------------------------------------------------------------------------------



 
[arguaranteepledgeands064.jpg]




--------------------------------------------------------------------------------



 
[arguaranteepledgeands065.jpg]




--------------------------------------------------------------------------------



 
[arguaranteepledgeands066.jpg]
EXHIBIT A [Form of Notice of Designation for Designated Indebtedness] [Date] ING
Capital LLC, as Collateral Agent 1325 Avenue of the Americas New York, New York
10019 Attention: Grace Fu Ladies and Gentlemen: Reference is made to the Amended
and Restated Guarantee, Pledge and Security Agreement, dated as of December 21,
2018 (as modified and supplemented and in effect from time to time, the
“Guarantee and Security Agreement”), among Capital Southwest Corporation, the
Subsidiary Guarantors referred to therein, ING Capital LLC, as administrative
agent for the Revolving Lenders referred to therein, the Financing Agents or
Designated Indebtedness Holders referred to therein and ING Capital LLC, as
collateral agent for the Secured Parties referred to therein. Capitalized terms
used herein, unless otherwise defined herein, shall have the meanings ascribed
thereto in the Guarantee and Security Agreement. Pursuant to Section 6.01 of the
Guarantee and Security Agreement, the Borrower hereby designates the following
Indebtedness as “Designated Indebtedness” under the Guarantee and Security
Agreement: [Complete as appropriate] CAPITAL SOUTHWEST CORPORATION By: Name:
Title: 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands067.jpg]
EXHIBIT B [Form of Guarantee Assumption Agreement] GUARANTEE ASSUMPTION
AGREEMENT GUARANTEE ASSUMPTION AGREEMENT dated as of _______, ___, ____ by [NAME
OF ADDITIONAL SUBSIDIARY GUARANTOR], a ___________ (the “Additional Subsidiary
Guarantor”), in favor of ING Capital LLC, as collateral agent for the Secured
Parties under and as defined in the Guarantee and Security Agreement referred to
below (in such capacity, together with its successors in such capacity, the
“Collateral Agent”). Capital Southwest Corporation (the “Borrower”), the
Subsidiary Guarantors referred to therein, ING Capital LLC, as administrative
agent for the Revolving Lenders referred to therein, the Financing Agents or
Designated Indebtedness Holders referred to therein, and ING Capital LLC, as
collateral agent for the Secured Parties referred to therein, are parties to the
Amended and Restated Guarantee, Pledge and Security Agreement, dated as of
December 21, 2018 (as modified and supplemented and in effect from time to time,
the “Guarantee and Security Agreement”) pursuant to which such Subsidiary
Guarantors have guaranteed the “Guaranteed Obligations” (as defined therein),
and the Borrower and such Subsidiary Guarantors have granted liens in favor of
the Collateral Agent as collateral security for the “Secured Obligations” (as
defined therein). Capitalized terms used herein, unless otherwise defined
herein, shall have the meanings ascribed thereto in the Guarantee and Security
Agreement. Pursuant to Section 7.05 of the Guarantee and Security Agreement, the
Additional Subsidiary Guarantor hereby agrees to become a “Subsidiary Guarantor”
and an “Obligor”, under and for all purposes of the Guarantee and Security
Agreement, and each of the Annexes to the Guarantee and Security Agreement shall
be deemed to be supplemented in the manner specified in Appendix A hereto.
Without limiting the foregoing, (a) the Additional Subsidiary Guarantor hereby,
jointly and severally with the other Subsidiary Guarantors, guarantees to each
Secured Party and their respective successors and assigns the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
Guaranteed Obligations in the same manner and to the same extent as is provided
in Section 3 of the Guarantee and Security Agreement and (b) as collateral
security for the payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the Additional
Subsidiary Guarantor, the Additional Subsidiary Guarantor hereby pledges and
grants to the Collateral Agent for the benefit of the Secured Parties as
provided in the Guarantee and Security Agreement a security interest in all of
such Additional Subsidiary Guarantor’s right, title and interest in, to and
under the Collateral. In addition, the Additional Subsidiary Guarantor hereby
makes the representations and warranties set forth in Section 2 of the Guarantee
and Security Agreement with respect to itself and its obligations under this
Agreement, as if each 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands068.jpg]
reference in such Sections to the Guarantee and Security Agreement included
reference to this Agreement and Annexes hereto. The Additional Subsidiary
Guarantor hereby instructs its counsel to deliver any opinions to the Secured
Parties required to be delivered in connection with the execution and delivery
hereof. IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Guarantee Assumption Agreement to be duly executed and delivered as of the day
and year first above written. [NAME OF ADDITIONAL SUBSIDIARY GUARANTOR] By:
Name: Title: Accepted and agreed: ING CAPITAL LLC, as Collateral Agent By:
_____________________________ Name: Title: By: _____________________________
Name: Title: 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands069.jpg]
Appendix A SUPPLEMENTS TO ANNEXES TO GUARANTEE AND SECURITY AGREEMENT Supplement
to Annex 2.05: [to be completed] Supplement to Annex 2.06: [to be completed]
Supplement to Annex 2.07: [to be completed] Supplement to Annex 2.08: [to be
completed] Supplement to Annex 2.09: [to be completed] Supplement to Annex 2.10:
[to be completed] Supplement to Annex 2.11: [to be completed] 522144.000028
21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands070.jpg]
EXHIBIT C [Form of Intellectual Property Security Agreement] NOTICE OF GRANT OF
SECURITY INTEREST IN [COPYRIGHTS] [PATENTS] [TRADEMARKS] NOTICE OF GRANT OF
SECURITY INTEREST IN [COPYRIGHTS] [PATENTS] [TRADEMARKS] (the “Notice”), dated
as of __________, made by Capital Southwest Corporation, a Texas corporation
(the “Borrower”), and the other direct or indirect subsidiaries of the Borrower
party hereto from time to time (collectively the “Subsidiary Guarantors” and,
together with the Borrower, the “Obligors”), in favor of ING CAPITAL LLC, as
Collateral Agent (the “Secured Party”). WHEREAS, the Obligors are the owners of
certain [“Copyrights”] [“Patents”] [“Trademarks”] (as defined in the Guarantee
and Security Agreement referenced below), including the [copyright registrations
and applications] [issued patents and patent applications] [trademark and
service mark registrations and trademark and service mark applications] set
forth on Schedule I attached hereto; WHEREAS, pursuant to the terms and
conditions of the Amended and Restated Guarantee, Pledge and Security Agreement,
dated as of December 21, 2018 (as modified and supplemented and in effect from
time to time), by and among the Obligors, ING Capital LLC, as administrative
agent for the Revolving Lenders referred to therein, the Financing Agents or
Designated Indebtedness Holders referred to therein, and ING Capital LLC, as
collateral agent for the Secured Parties referred to therein (the “Guarantee and
Security Agreement”), the Obligors granted, assigned and conveyed to the Secured
Party a security interest in, and lien on, certain Intellectual Property (and
all associated rights and interests therewith) owned by the Obligors, including
the [Copyrights] [Patents] [Trademarks] now existing or hereafter acquired and
all products and proceeds of the foregoing (collectively, the [“Copyright
Collateral”] [“Patent Collateral”] [“Trademark Collateral”]); and WHEREAS,
pursuant to the Guarantee and Security Agreement, the Obligors agreed to execute
and deliver to the Secured Party this Notice for purposes of filing the same
with the [United States Copyright Office (the “Copyright Office”)] [United
States Patent and Trademark Office (the “PTO”)] to confirm, evidence and perfect
the security interest in the [Copyright Collateral] [Patent Collateral]
[Trademark Collateral] granted pursuant to the Guarantee and Security Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and subject to the terms and conditions of the
Guarantee and Security Agreement, the Obligors hereby grant, assign and convey
to the Secured Party a security interest in, and lien, on the [Copyright
Collateral] [Patent Collateral] [Trademark Collateral] , provided that the grant
of security interest shall not include any Excluded Assets (as defined in the
Guarantee and Security Agreement ). 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands071.jpg]
The Obligors hereby acknowledge the sufficiency and completeness of this Notice
to create the security interest in the [Copyright Collateral] [Patent
Collateral] [Trademark Collateral] and to grant the same to the Secured Party,
and the Obligors hereby request the [Copyright Office] [PTO] to file and record
the same together with the annexed Schedule I. The Obligors and the Secured
Party hereby acknowledge and agree that the security interest in the Copyright
Collateral may only be terminated in accordance with the terms of the Guarantee
and Security Agreement. [Remainder of Page Intentionally Left Blank]
522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands072.jpg]
IN WITNESS WHEREOF, the undersigned has caused this Notice to be duly executed
and delivered as of the date first above written. [____________________] By:
Name: Title: 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands073.jpg]
STATE OF ) ) ss.: COUNTY OF ) On this __ day of __________, ____, before me
personally came _________, to me known to be the person who signed the foregoing
instrument and who being duly sworn by me did depose and state that such person
is the [_______________] of [____________]; such person signed the instrument in
the name of [_____________]; and such person had the authority to sign the
instrument on behalf of [______________]. Notary Public 522144.000028 21651939.2
25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands074.jpg]
Schedule I [Copyrights] [Patents] [Trademarks] [See attached] 522144.000028
21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands075.jpg]
EXHIBIT D [Form of Pledge Supplement] PLEDGE SUPPLEMENT This Pledge Supplement,
dated [mm/dd/yy], is delivered by [NAME OF OBLIGOR] a [NAME OF STATE OF
INCORPORATION] [corporation] (the “Obligor”) pursuant to the Amended and
Restated Guarantee, Pledge and Security Agreement, dated as of December 21, 2018
(as modified and supplemented and in effect from time to time, the “Guarantee
and Security Agreement”), among Capital Southwest Corporation, the other
Subsidiary Guarantors referred to therein, ING Capital LLC, as administrative
agent for the Revolving Lenders referred to therein, the Financing Agents or
Designated Indebtedness Holders referred to therein, and ING Capital LLC, as
collateral agent for the Secured Parties referred to therein. Capitalized terms
used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Guarantee and Security Agreement. The Obligor represents and
warrants that the supplements to Annexes to the Guarantee and Security Agreement
attached hereto as Appendix A accurately and completely set forth all additional
information required pursuant to the Guarantee and Security Agreement and hereby
agrees that such supplements to Annexes shall constitute part of the Annexes to
the Guarantee and Security Agreement. IN WITNESS WHEREOF, the Obligor has caused
this Pledge Supplement to be duly executed and delivered by its duly authorized
officer as of [mm/dd/yy]. [NAME OF OBLIGOR] By: ______________________________
Name: Title: 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands076.jpg]
Appendix A SUPPLEMENTS TO ANNEXES TO GUARANTEE AND SECURITY AGREEMENT
[Supplement to Annex 2.05:] [to be completed] [Supplement to Annex 2.06:] [to be
completed] [Supplement to Annex 2.07:] [to be completed] [Supplement to Annex
2.08:] [to be completed] [Supplement to Annex 2.09:] [to be completed]
[Supplement to Annex 2.10:] [to be completed] [Supplement to Annex 2.11:] [to be
completed] 522144.000028 21651939.2 25323438.4.BUSINESS



--------------------------------------------------------------------------------



 
[arguaranteepledgeands077.jpg]
ANNEX 2.05 CORPORATE INFORMATION Name Type of Jurisdiction of Organizational
Place of Business Organization Organization ID Number Capital Southwest
corporation Texas 17385700 5400 LBJ Freeway Corporation Lincoln Center Tower
Suite 1300 Dallas, TX 75240 Capital Southwest corporation Delaware 5916759 5400
LBJ Freeway Equity Investments, Lincoln Center Tower Inc. Suite 1300 Dallas, TX
75240 Capital Southwest corporation Nevada NV19861024293 5400 LBJ Freeway
Management Lincoln Center Tower Corporation Suite 1300 Dallas, TX 75240



--------------------------------------------------------------------------------



 
[arguaranteepledgeands078.jpg]
ANNEX 2.06 NAME CHANGES Obligor Date of Change Description of Change Changed
name from CSWC Capital Southwest Equity July 6, 2016 Chandler Signs Holdings,
Inc. Investments, Inc. to Capital Southwest Equity Investments, Inc.



--------------------------------------------------------------------------------



 
[arguaranteepledgeands079.jpg]
ANNEX 2.07 PLEDGED INTERESTS Grantor Issuer and Type of Certificate Percent of
Number of Percent of Organization Number Equity Interest Outstanding Equity
Interest Owned Shares Owned that is Pledged Capital Capital Southwest Equity
Southwest Investments, Inc., a R-1 100% 10 100% Corporation Delaware corporation
Capital Capital Southwest Southwest Management Corporation, 1 100% 1,000 100%
Corporation a Nevada corporation



--------------------------------------------------------------------------------



 
[arguaranteepledgeands080.jpg]
ANNEX 2.08 PROMISSORY NOTES None.



--------------------------------------------------------------------------------



 
[arguaranteepledgeands081.jpg]
ANNEX 2.09 ACCOUNTS Owner of Account Bank Name Account No. Account type Bank
Address Capital Southwest Texas Capital 1111087464 Operating Account 2350
Lakeside Corporation Bank, N.A. Blvd. Suite 800 Richardson, Texas 75082 Capital
Southwest Texas Capital 1513001519 Money Market 2350 Lakeside Corporation Bank,
N.A. Account Blvd. Suite 800 Richardson, Texas 75082 Capital Southwest Texas
Capital 1511014787 Agency Account 2350 Lakeside Corporation Bank, N.A. Blvd.
Suite 800 Richardson, Texas 75082 Capital Southwest U.S. Bank National
184543-201 Interest Cash 8 Greenway Plaza, Corporation Association Account Suite
1100 Houston, Texas 77046 Capital Southwest Customers Bank 6589511 Checking
Account 99 Bridge Street, Corporation Phoenixville, Pennsylvania 19460 Capital
Southwest Customers Bank 6645587 Money Market 99 Bridge Street, Corporation
Account Phoenixville, Pennsylvania 19460 Capital Southwest LegacyTexas Bank
70233176 Checking Account 5851 Legacy Corporation Circle, 12th Floor, Plano,
Texas 75024 Capital Southwest Texas Capital 1511014795 Checking Account 2350
Lakeside Management Bank, N.A. Blvd. Suite 800 Corporation Richardson, Texas
75082 Capital Southwest Texas Capital 1511014803 Checking Account 2350 Lakeside
Management Bank, N.A. Blvd. Suite 800 Corporation Richardson, Texas 75082



--------------------------------------------------------------------------------



 
[arguaranteepledgeands082.jpg]
ANNEX 2.10 COMMERCIAL TORT CLAIMS None.



--------------------------------------------------------------------------------



 
[arguaranteepledgeands083.jpg]
ANNEX 2.11 INTELLECTUAL PROPERTY AND LICENSES [None.



--------------------------------------------------------------------------------



 